


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
dated as of
 
 
November 29, 2007,
 
 
among
 
 
YUM! BRANDS, INC.,
YUM! RESTAURANT HOLDINGS,
YUM! RESTAURANTS INTERNATIONAL S.à r.L., LLC (U.S. BRANCH),
YUM! RESTAURANTS INTERNATIONAL (CANADA) LP,
 
 
The Lenders Party Hereto
 
 
and
 
 
CITIBANK INTERNATIONAL PLC,
as Facility Agent
 
CITIBANK, N.A., CANADIAN BRANCH,
as Canadian Facility Agent
 
 

--------------------------------------------------------------------------------

 
CITIGROUP GLOBAL MARKETS LIMITED,
J.P. MORGAN SECURITIES INC.,
as Lead Arrangers and Bookrunners
 
HSBC BANK USA, N.A., and
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH
as Co-Arrangers
 








[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

 

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
     
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
26
SECTION 1.03.
Terms Generally
26
SECTION 1.04.
Accounting Terms; GAAP
27
     
ARTICLE II
     
The Credits
     
SECTION 2.01.
Commitments
27
SECTION 2.02.
Loans and Borrowings
28
SECTION 2.03.
Requests for Revolving Borrowings
29
SECTION 2.04.
Bankers’ Acceptances
30
SECTION 2.05.
Swingline Loans
33
SECTION 2.06.
Assigned Dollar Value
34
SECTION 2.07.
Funding of Borrowings
35
SECTION 2.08.
Interest Elections
36
SECTION 2.09.
Termination, Reduction and Extension of Commitments
38
SECTION 2.10.
Repayment of Loans and B/As; Evidence of Debt
39
SECTION 2.11.
Prepayment of Loans
40
SECTION 2.12.
Fees
41
SECTION 2.13.
Interest
42
SECTION 2.14.
Alternate Rate of Interest
43
SECTION 2.15.
Increased Costs
44
SECTION 2.16.
Break Funding Payments
45
SECTION 2.17.
Taxes
45
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
46
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
48
           
ARTICLE III
     
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
49
SECTION 3.02.
Authorization; Enforceability
49
SECTION 3.03.
Governmental Approvals; No Conflicts
49

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
2


SECTION 3.04.
Financial Condition; No Material Adverse Change
50
SECTION 3.05.
Properties
50
SECTION 3.06.
Litigation and Environmental Matters
50
SECTION 3.07.
Compliance with Laws and Agreements
51
SECTION 3.08.
Investment Company Status
51
SECTION 3.09.
Taxes
51
SECTION 3.10.
ERISA
51
SECTION 3.11.
Disclosure
52
SECTION 3.12.
Initial Guarantors
52
           
ARTICLE IV
     
Conditions
     
SECTION 4.01.
Effective Date
52
SECTION 4.02.
Each Credit Event
54
           
ARTICLE V
     
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
54
SECTION 5.02.
Notices of Material Events
56
SECTION 5.03.
Existence; Conduct of Business
56
SECTION 5.04.
Payment of Obligations
57
SECTION 5.05.
Maintenance of Properties; Insurance
57
SECTION 5.06.
Books and Records; Inspection Rights
57
SECTION 5.07.
Compliance with Laws
57
SECTION 5.08.
Use of Proceeds
57
SECTION 5.09.
Principal Domestic Subsidiaries
58
           
ARTICLE VI
     
Negative Covenants
     
SECTION 6.01.
Subsidiary Indebtedness
58
SECTION 6.02.
Liens
58
SECTION 6.03.
Fundamental Changes
59
SECTION 6.04.
[Intentionally omitted.]
60
SECTION 6.05.
Hedging Agreements
60
SECTION 6.06.
[Intentionally omitted.]
60
SECTION 6.07.
Transactions with Affiliates
60
SECTION 6.08.
Issuances of Equity Interests by Principal Domestic Subsidiaries
61
SECTION 6.09.
Leverage Ratio
61
SECTION 6.10.
Fixed Charge Coverage Ratio
61


[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
3


SECTION 6.11.
Sale and Lease-Back Transactions
61
SECTION 6.12.
Ownership of Borrowers
61
           
ARTICLE VII
     
Events of Default
     
SECTION 7.01.
Events of Default
62
SECTION 7.02.
Exclusion of Immaterial Subsidiaries
64
           
ARTICLE VIII
     
The Agents
                 
ARTICLE IX
     
Miscellaneous
     
SECTION 9.01.
Notices
67
SECTION 9.02.
Waivers; Amendments
68
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
69
SECTION 9.04.
Successors and Assigns
70
SECTION 9.05.
Survival
74
SECTION 9.06.
Counterparts; Integration; Effectiveness
74
SECTION 9.07.
Severability
75
SECTION 9.08.
Right of Setoff
75
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
75
SECTION 9.10.
WAIVER OF JURY TRIAL
76
SECTION 9.11.
Headings
76
SECTION 9.12.
Confidentiality
76
SECTION 9.13.
Interest Rate Limitation
77
SECTION 9.14.
Judgment Currency
77
SECTION 9.15.
USA Patriot Act
78
SECTION 9.16.
Existing Credit Agreement; Effectiveness of Amendment and Restatement
78



SCHEDULES:
Schedule A – Initial Guarantors
Schedule 2.01 -- Commitments
Schedule 2.13 -- Mandatory Cost
Schedule 2.17 -- PTR Scheme
Schedule 3.06 -- Disclosed Matters
Schedule 3.11 – Disclosure
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
4

Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption Agreement
Exhibit B -- Form of Guarantee Agreement
Exhibit C-1 -- Form of Opinion of Mayer Brown LLP
Exhibit C-2 -- Form of Opinion of Stikeman Elliot LLP
Exhibit C-3 -- Form of Opinion of Kaufhold Ossola & Associés
Exhibit C-4 -- Form of Opinion of Linklaters
Exhibit C-5 -- Form of Opinion of counsel to Yum! Brands, Inc.
 



[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 29, 2007, as amended
and restated as of September 15, 2006, among YUM! BRANDS, INC., YUM! RESTAURANT
HOLDINGS, YUM! RESTAURANTS INTERNATIONAL S.à r.L., LLC (U.S. BRANCH) and YUM!
RESTAURANTS INTERNATIONAL (CANADA) LP, the LENDERS party hereto, CITIBANK
INTERNATIONAL PLC, as Facility Agent and CITIBANK, N.A., CANADIAN BRANCH, as
Canadian Facility Agent.
 
WHEREAS, the Company and the Borrowers have requested, and the Lenders and the
Agents have agreed, upon the terms and subject to the conditions set forth
herein, that the Existing Credit Agreement be amended and restated in its
entirety as provided herein effective upon satisfaction of the conditions set
forth in Section 4.01 below:
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Acquired Business” means any Person, property, business or asset acquired (or,
as applicable, proposed to be acquired) by the Company or a Subsidiary pursuant
to a Permitted Acquisition.
 
“Act” has the meaning assigned to such term in Section 9.15.
 
“Adjusted EBITDA” means, for any period, the Consolidated EBITDA of the Company
for such period, adjusted (a) to include (to the extent not otherwise included)
the Consolidated EBITDA of any Acquired Business acquired during such period
(and, solely for purposes of determining whether a proposed acquisition is a
Permitted Acquisition pursuant to clause (d) of the definition of the term
Permitted Acquisition, any Acquired Business that, at the time of calculation of
Adjusted EBITDA for such purpose, has been acquired subsequent to the end of
such period and prior to such time as well as that proposed to be acquired)
pursuant to a Permitted Acquisition and not subsequently sold, transferred or
otherwise disposed of during such period (or, solely for purposes of determining
whether a proposed acquisition is a Permitted Acquisition, subsequent to the end
of such period and prior to such time), based on the actual Consolidated EBITDA
of such Acquired Business for such period (including the portion thereof
attributable to such period prior to the date of acquisition of such Acquired
Business) and (b) to exclude the Consolidated EBITDA of any Sold Business sold,
transferred or otherwise disposed of during such period (and, solely for
purposes of
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
2

determining whether a proposed acquisition is a Permitted Acquisition pursuant
to clause (d) of the definition of the term Permitted Acquisition, any Sold
Business that, at the time of calculation of Adjusted EBITDA for such purpose,
has been sold, transferred or otherwise disposed of subsequent to the end of
such period and prior to such time), based on the actual Consolidated EBITDA of
such Sold Business for such period (including the portion thereof attributable
to such period prior to the date of sale, transfer or disposition of such Sold
Business).  For purposes of calculating Adjusted EBITDA for any period, the
portion of the Consolidated EBITDA of any Acquired Business that is to be
included in Adjusted EBITDA for such period that is attributable to the period
prior to the date of acquisition of such Acquired Business shall be determined
as though all net income of such Acquired Business for such period was
distributed to the holders of the Equity Interests of such Acquired Business
ratably.
 
“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in U.S. Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the product of (i) the
LIBO Rate for U.S. Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in Sterling for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the sum of (x) the LIBO
Rate for such currency and such Interest Period plus (y) the Mandatory Cost.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Facility Agent and the Canadian Facility Agent.
 
“Alternative Currency” means Sterling, with respect to the Loans made to the UK
Borrower, or Canadian Dollars, with respect to the Loans made to the Canadian
Borrower.
 
“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.
 
“Alternative Currency Equivalent” means, with respect to an amount in U.S.
Dollars on any date in relation to a specified Alternative Currency, the amount
of such specified Alternative Currency that may be purchased with such amount of
U.S. Dollars at the Spot Exchange Rate with respect to such Alternative Currency
on such date.
 
“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
3

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Margin” means, for any day, with respect to any Loan hereunder, or
with respect to the commitment fees or the utilization fees payable hereunder,
as the case may be, the applicable margin per annum set forth below under the
caption “Applicable Margin”, “Commitment Fee Rate” or “Utilization Fee Rate”, as
the case may be, as determined in the manner set forth below based upon the
ratings by Moody’s and S&P, respectively, applicable on such date to the Index
Debt.
 
Category
Index Debt Ratings
Commitment Fee Rate
(basis points)
Applicable Margin
 (basis points)
Utilization Fee Rate
(basis points)
1
A3 / A-
6.0
25.0
5.0
2
Baa1 / BBB+
8.0
35.0
5.0
3
Baa2 / BBB
10.0
45.0
5.0
4
Baa3 / BBB-
12.5
55.0
10.0
5
Ba1 / BB+
15.0
75.0
12.5
6
< Ba1 / BB+
25.0
100.0
25.0



For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then the Applicable Margin
shall be as set forth in Category 6; (ii) if Moody’s or S&P (but not both) shall
have in effect a rating for the Index Debt, then the Applicable Margin shall be
based on the rating for the Index Debt by the applicable rating agency; (iii) if
both Moody’s and S&P have in effect ratings for the Index Debt and the ratings
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Margin shall be based on the Category numerically
lower (i.e., more favorable to the Borrowers) of the two ratings unless one of
the two ratings is two or more Categories numerically lower (i.e., more
favorable to the Borrowers) than the other, in which case the Applicable Margin
shall be determined by reference to the Category one numerically higher (i.e.,
less favorable to the Borrowers) than the Category numerically lower (i.e., more
favorable to the Borrowers) of the two ratings; and (iv) if the ratings
established by Moody’s or S&P for the Index Debt shall be changed (other than as
a result of a change in the rating system of Moody’s or S&P), (or if either such
rating agency that has not been rating the Index Debt establishes a rating
therefor), such change (or new rating) shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change (or new rating) shall have been furnished by the
Company to the Agent and the Lenders pursuant to Section 5.01 or
otherwise.  Each change (or new rating) in the Applicable Margin shall apply
during the period commencing on the effective date of such change (or new
rating) and ending on the date immediately preceding the effective date of the
next such change (or new rating).  If Moody’s or S&P is rating the Index Debt
and its rating system shall change, or if only one such rating agency is rating
the Index Debt and it shall cease to be in the business of rating corporate debt
obligations, the Company, the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
4

Borrowers and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
 
“Applicable Swingline Percentage” means (a) in respect of any funding of
Luxembourg Swingline Loans, 43.75% for each of Citibank N.A., London and
JPMorgan Chase Bank, N.A. and 12.50% for Wachovia Bank N.A., and (b) in respect
of any funding of UK Swingline Loans, 41.77215% for each of Citibank N.A.,
London and JPMorgan Chase Bank, N.A., and 16.4557% for Wachovia Bank N.A.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assigned Dollar Value” has the meaning assigned to such term in Section 2.06.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Facility Agent, in the form of Exhibit A
or any other form approved by the Facility Agent.
 
“Augmenting Lender” has the meaning set forth in Section 2.06.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“B/A” and “Banker’s Acceptances” means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by the Canadian Borrower and
accepted by a Lender in accordance with the terms of this Agreement.
 
“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect including any B/A Equivalent Loans
accepted and purchased on the same date and as to which a single Contract Period
is in effect.  For greater certainty, all provisions of this Agreement which are
applicable to B/As are also applicable, mutatis mutandis, to B/A Equivalent
Loans.
 
“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.04.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the UK Borrower, the Luxembourg Borrower and the Canadian
Borrower.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
5

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect or (b) Swingline Loans of the same
Class made on the same date.
 
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Swingline Borrowing pursuant to Section 2.05.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in London or New York City are authorized or required by
law to remain closed; provided that, (a) when used in connection with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, and (b) when used in connection with any Loan or B/A made to or drawn by
the Canadian Borrower, the term “Business Day” shall also exclude any day on
which banks are not open for business in Toronto.
 
“Canadian Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the interest rate per annum publicly announced from time to time
by the Canadian Facility Agent as its reference rate in effect on such day at
its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a term of 30 days received by
the Canadian Facility Agent at approximately 10:00 a.m., Toronto time, on such
day (or, if such day is not a Business Day, on the next preceding Business Day)
from one or more banks of recognized standing selected by it) and (ii) 0.50% per
annum.
 
“CABR”, when used with respect to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Alternate Base Rate.
 
“Canadian Borrower” means Yum! Restaurants International (Canada) LP, a limited
partnership organized and existing under the laws of the Province of Ontario,
Canada.
 
“Canadian Dollars” or “Cdn.$” means lawful currency of Canada.
 
“Canadian Facility Agent” means Citibank N.A., Canadian Branch in its capacity
as facility sub-agent for the Lenders hereunder.
 
“Canadian Revolving Borrowing” means a Borrowing comprised of Canadian Revolving
Loans.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
6

“Canadian Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of such Lender’s Canadian
Revolving Loans denominated in U.S. Dollars outstanding at such time, (b) the
Assigned Dollar Value of the aggregate principal amount of such Lender’s
Canadian Revolving Loans denominated in Canadian Dollars outstanding at such
time and (c) the Assigned Dollar Value of the aggregate face amount of the B/As
accepted by such Lender and outstanding at such time.
 
“Canadian Resident” means at any time, a Person who at that time (i) is resident
in Canada for purposes of the Income Tax Act (Canada) or (ii) is an authorized
foreign bank which at all times holds all of its interest in the Loans made to
the Canadian Borrower hereunder in the course of its Canadian banking business
for the purposes of the Income Tax Act (Canada).
 
“Canadian Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Included Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries) and (b) Capital
Lease Obligations incurred by the Company and its Included Subsidiaries during
such period; provided that consideration paid for Permitted Acquisitions shall
not be construed to constitute Capital Expenditures.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Alternate
Base Rate”) or with a term equal to the Contract Period of the relevant B/As
(for purposes of the definition of “Discount Rate”) appearing on the Reuters
Screen CDOR Page (or on any successor or substitute page of such Screen, or any
successor to or substitute for such Screen, providing rate quotations comparable
to those currently provided on such page of such Screen, as determined by the
Canadian Facility Agent from time to time acting reasonably) at approximately
10:00 a.m., Toronto time, on such date (or, if such date is not a Business Day,
on the next preceding Business Day)
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
7

more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender, by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement that
would be complied with by similarly situated banks acting reasonably.
 
“Class”, (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Canadian Revolving Loans,
Luxembourg Revolving Loans or UK Revolving Loans, and (b) when used in reference
to any Borrower, refers to whether such Borrower is the Canadian Borrower, the
Luxembourg Borrower or the UK Borrower.
 
“CLO” has the meaning assigned to such term in Section 9.04.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and Swingline Loans hereunder and to accept and purchase
or arrange for the purchase of B/As hereunder for the Canadian Borrower,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 or (b)  reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01 as of the Effective Date, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments as of the
Effective Date is US$350,000,000.
 
“Company” means Yum! Brands, Inc., a North Carolina corporation.
 
“Consenting Lender” has the meaning set forth in Section 2.09(d).
 
“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining such Consolidated Net Income, the
sum of (a) the aggregate amount of Consolidated Interest Expense of such Person
for such period, (b) the aggregate amount of income tax expense of such Person
for such

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
8

period, (c) all amounts attributable to depreciation and amortization of such
Person for such period, (d) all non-cash charges and non-cash losses of such
Person during such period and (e) all losses from the sale of assets outside the
ordinary course of business of such Person during such period and minus, without
duplication and to the extent added to revenues in determining such Consolidated
Net Income for such period, all gains from the sale of assets outside the
ordinary course of business of such Person during such period, all as determined
on a consolidated basis with respect to such Person and its subsidiaries in
accordance with GAAP (except, in the case of the Company, for the exclusion of
Excluded Subsidiaries).  Unless the context otherwise requires, references to
“Consolidated EBITDA” are to Consolidated EBITDA of the Company and the Included
Subsidiaries.
 
“Consolidated EBITDAR” means, for any Person for any period, the sum of
Consolidated EBITDA of such Person for such period and Rental Expense of such
Person for such period.  Unless the context otherwise requires, references to
“Consolidated EBITDAR” are to Consolidated EBITDAR of the Company and the
Included Subsidiaries.
 
“Consolidated Indebtedness” means, as of any date of determination, without
duplication (a) the aggregate principal amount of Indebtedness of the Company
and the Included Subsidiaries outstanding as of such date (including
Indebtedness of Excluded Subsidiaries to the extent Guaranteed by the Company or
any Included Subsidiary), plus (b) the Securitization Amount as of such date,
minus (c) the aggregate amount of cash and Permitted Investments (other than any
cash and Permitted Investments that are subject to a Lien) owned by the Company
and the Included Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP (except for the exclusion of Excluded
Subsidiaries); provided that, for purposes of this definition, the term
“Indebtedness” shall exclude obligations as an account party in respect of
letters of credit to the extent that such letters of credit have not been drawn
upon.
 
“Consolidated Interest Expense” means, for any Person for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by such
Person during such period, determined on a consolidated basis with respect to
such Person and its Subsidiaries in accordance with GAAP (except, in the case of
the Company, for the exclusion of Excluded Subsidiaries); provided that interest
expense of an Excluded Subsidiary shall be deemed to be interest expense of the
Company to the extent such interest expense relates to Indebtedness to the
extent Guaranteed by the Company or an Included Subsidiary.  Unless the context
otherwise requires, references to “Consolidated Interest Expense” are to
Consolidated Interest Expense of the Company and the Included Subsidiaries.
 
“Consolidated Net Income” means, for any Person for any period, net income or
loss of such Person for such period determined on a consolidated basis with
respect to such Person and its subsidiaries in accordance with GAAP; provided
that, in the case of the Company, there shall be excluded (a) the income of any
Person (other than a Foreign Subsidiary) in which any other Person (other than
the Company or any

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
9

Domestic Subsidiary or any director holding qualifying shares in compliance with
applicable law) has a joint interest, except to the extent of the Attributable
Income (as defined below) of such Person, (b) the income of any Excluded
Subsidiary, except to the extent of the amount of dividends or other
distributions (including distributions made as a return of capital or repayment
of principal of advances) actually paid to the Company or any Included
Subsidiaries by such Excluded Subsidiary during such period and (c) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries or the
date such Person’s assets are acquired by the Company or any of the
Subsidiaries.  Unless the context otherwise requires, references to
“Consolidated Net Income” are to Consolidated Net Income of the Company and the
Included Subsidiaries.  For purposes hereof, “Attributable Income” means, for
any period, (i) in the case of any Domestic Subsidiary at least 90% of the
Equity Interests in which are owned (directly or indirectly) by the Company, a
portion of the net income of such Subsidiary for such period equal to the
Company’s direct or indirect ownership percentage of the Equity Interests of
such Subsidiary or (ii) in the case of any Domestic Subsidiary less than 90% of
the Equity Interests in which are owned (directly or indirectly) by the Company,
the amount of dividends or other distributions (including distributions made as
a return of capital or repayment of principal of advances) actually paid by such
Subsidiary to the Company or a wholly owned Domestic Subsidiary.
 
“Consolidated Net Tangible Assets” means, with respect to the Company as of any
date, the total amount of assets (less applicable valuation allowances) after
deducting (a) all current liabilities (excluding (i) the amount of liabilities
which are by their terms extendable or renewable at the option of the obligor to
a date more than 12 months after the date as of which the amount is being
determined, (ii) the current portion of long-term Indebtedness and (iii) loans
outstanding under the Existing Company Credit Agreement) and (b) all goodwill,
tradenames, trademarks, patents, unamortized debt discount and expense and other
like intangible assets, all as set forth on the most recent balance sheet of the
Company and its consolidated Subsidiaries included in financial statements of
the Company delivered to the Facility Agent on or prior to such date of
determination pursuant to clause (a) or (b) of Section 5.01 and determined on a
consolidated basis in accordance with GAAP.
 
“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days (or, with the consent of each Lender, any other number of days) thereafter,
as the Canadian Borrower may elect; provided that if such Contract Period would
end on a day other than a Business Day, such Contract Period shall be extended
to the next succeeding Business Day.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Declining Lender” has the meaning set forth in Section 2.09(d).

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
10

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.
 
“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Bank, (i) the CDOR Rate applicable
to such B/A or (ii) if the discount rate for a particular Contract Period is not
quoted on the Reuters Screen CDOR Page, the arithmetic average (as determined by
the Canadian Facility Agent) of the percentage discount rates (expressed as a
decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to
the Facility Agent by the Schedule I Reference Banks as the percentage discount
rate at which each such bank would, in accordance with its normal practices, at
approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such bank having a face amount and term
comparable to the face amount and Contract Period of such B/A, and (b) for a
Lender which is a Non-Schedule I Bank, the lesser of (i) the CDOR Rate
applicable to such B/A plus 0.10% per annum and (ii) the arithmetic average (as
determined by the Canadian Facility Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Canadian Facility Agent by the Non-Schedule I Reference
Banks as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A.
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
 “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
1

to the environment, preservation or reclamation of natural resources, the
presence, management, Release or threatened Release of any Hazardous Material or
to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental compliance,
investigation or remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
12

“Excluded Equity Interests” means, with respect to any Person, any Equity
Interest that by its terms or otherwise (a) matures or is subject to mandatory
redemption or repurchase pursuant to a sinking fund obligation or otherwise; (b)
is convertible into or exchangeable or exercisable for Indebtedness or any
Excluded Equity Interest at the option of the holder thereof; or (c) may be
required to be redeemed or repurchased at the option of the holder thereof, in
whole or in part.
 
“Excluded Subsidiary” means (a) a Foreign Subsidiary of which securities or
other ownership interests representing less than 80% of the outstanding capital
stock or other equity interests, as the case may be, are, at the time any
determination is being made, beneficially owned, whether directly or indirectly,
by the Company or (b) a Non-Controlled Subsidiary.
 
“Excluded Taxes” means, with respect to the Facility Agent, the Canadian
Facility Agent, any Lender or any other recipient of any payment to be made by
or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes or any similar tax imposed by
any jurisdiction in which the recipient is located and (c) in the case of a
Foreign Lender (and, for purposes of subsection (c)(x)(iii) of this definition,
any Lender) (other than an assignee pursuant to a request by the Company under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Lender (x) at the time such Lender (i) becomes a party to this Agreement, (ii)
designates a new lending office or (iii) in respect of any obligation of the
Canadian Borrower where such Lender is not a Canadian Resident (pursuant to the
definition of such term in effect at the Effective Date) or (y) attributable to
such Foreign Lender’s failure to comply with Section 2.17(e) or Section 2.17(f),
except and only to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 2.17(a).  For the purposes
of item (c) above, a withholding tax includes any Tax that a Lender is required
to pay pursuant to paragraph 212(1)(b) of the Income Tax Act (Canada).
 
“Existing Company Credit Agreement” means (i) the Amended and Restated Credit
Agreement dated as of September 7, 2004, among the Company, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent or (ii) its
replacement pursuant to an amendment and restatement thereof, among the Company,
the Subsidiaries of the Company party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
 
“Existing Credit Agreement” means the Credit Agreement dated as of November 8,
2005, as amended and restated as of September 15, 2006, among the Company, the
Borrowers, the lenders party thereto, the Facility Agent and the Canadian
Facility Agent.
 
“Existing Maturity Date” has the meaning set forth in Section 2.09(d).

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
13

“Extension Date” has the meaning set forth in Section 2.09(d).
 
“Facility Agent” means Citibank International plc, in its capacity as facility
agent for the Lenders hereunder.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Facility Agent from three Federal funds brokers of recognized
standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDAR of the Company for such period minus Capital
Expenditures for such period to (ii) the sum of Consolidated Interest Expense of
the Company for such period plus Rental Expense of the Company for such period.
 
“Foreign Lender” means, in respect of any payments to be made by or on account
of any obligation of any Borrower hereunder,  any Lender that is organized under
the laws of a jurisdiction other than the jurisdiction in which such Borrower is
organized.
 
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
14

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means the Guarantee Agreement substantially in the form of
Exhibit B among the Borrowers, the Company, the Guarantors and the Facility
Agent.
 
“Guarantors” means the Company, the Initial Guarantors and any other
Subsidiaries that become parties to the Guarantee Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or byproducts, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.
 
“Included Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of outstanding Indebtedness of
others (other than Guarantees of contingent lease payments related to sales of
restaurants by the Company and the Subsidiaries or their predecessors in
interest (howsoever effected)), (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
15

relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means (a) indebtedness in respect of the obligations of the Company
under the Existing Company Credit Agreement or, if such indebtedness is not
rated by neither Moody’s nor S&P, then (b) senior unsecured, long-term
indebtedness for borrowed money of the Company that is not guaranteed by any
other Person or subject to any other credit enhancement (regardless of whether
there is any such indebtedness outstanding).
 
“Information Memorandum” means the Confidential Information Memorandum dated
October 2007 relating to the Company, the Borrowers and the Transactions.
 
“Initial Guarantors” means the Subsidiaries listed on Schedule A.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any CABR Loan, the last day of
each March, June, September and December, and (b) with respect to any LIBOR
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means (a) with respect to any LIBOR Borrowing that is not a
Swingline Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or with the consent of each participating
Lender, such other number of months or days thereafter) as the applicable
Borrower may elect, and (b) with respect to any LIBOR Swingline Borrowing, the
period commencing on the date of such Borrowing and ending such number of days
(not exceeding seven days) thereafter as the applicable Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless (except in the case of a LIBOR Swingline Borrowing) such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period with a duration measured in months and that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
16

“Lead Arrangers” means Citigroup Global Markets Limited and J.P. Morgan
Securities Inc., in their capacities as joint mandated lead arrangers hereunder.
 
“Lenders” means the Persons listed on Schedule 2.01 of this Agreement and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lender” includes a Swingline Lender.
 
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date).
 
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
(a) in the case of a Revolving Borrowing, the London interbank offered rate per
annum determined by reference to the British Bankers’ Association Interest
Settlement Rates for deposits with a maturity comparable to such Interest Period
denominated in the currency in which such Borrowing is denominated as reflected
on the applicable page of the Telerate Screen (or on any successor or substitute
page of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Facility Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the currency in which such Loan or Borrowing is denominated in
the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, and (b) in the
case of a Swingline Borrowing, the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Facility Agent at its request as
quoted by the applicable Reference Banks to leading banks in the London
interbank market at approximately 11:00 a.m., London time, on the date of
commencement of such Interest Period, for deposits with a maturity comparable to
such Interest Period denominated in the currency in which such Borrowing is
denominated.  In the event that a rate required to be determined pursuant to
clause (a) above with respect to any LIBOR Revolving Borrowing for any Interest
Period is not available at the time of determination for any reason, then the
“LIBO Rate” with respect to such LIBOR Borrowing for such Interest Period shall
be the arithmetic mean of the rates (rounded upwards to four decimal places) for
deposits with a maturity comparable to such Interest Period denominated in the
currency of such Borrowing, as supplied to the Facility Agent at its request
quoted by the applicable Reference Banks to leading banks in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
 
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
17

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any such rights of a financial
institution under repurchase agreements described in clause (d) of the
definition of “Permitted Investments” entered into with such financial
institution) with respect to such securities.
 
“Lien Basket Amount” means, at any time, the sum of (a) the Securitization
Amount at such time, plus (b) the aggregate principal amount of obligations
(including contingent obligations, in the case of Guarantees or letters of
credit) at such time secured by Liens permitted under clause (h) of
Section 6.02, plus (c) the fair market value of all property sold or transferred
after the Effective Date (as defined in the Existing Company Credit Agreement)
pursuant to Sale and Lease-Back Transactions permitted by clause (b) of
Section 6.12.
 
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to Section 2.10(e).
 
“Loan Parties” means the Borrowers and the Guarantors.
 
“Loan” means any loan made by a Lender to a Borrower pursuant to this Agreement.
 
“Luxembourg Borrower” means Yum! Restaurants International S.à r.l., LLC (U.S.
Branch), the U.S. Branch of a Luxembourg limited liability company, registered
to do business as a foreign corporation in the State of Kentucky.
 
“Luxembourg Revolving Borrowing” means a Borrowing comprised of Luxembourg
Revolving Loans.
 
“Luxembourg Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of such Lender’s Luxembourg
Revolving Loans outstanding at such time and (b) such Lender’s Luxembourg
Swingline Exposure at such time.
 
“Luxembourg Revolving Loan” means a Loan made pursuant to Section 2.01(b).
 
“Luxembourg Swingline Exposure” means, at any time, the aggregate principal
amount of all Luxembourg Swingline Loans outstanding at such time.  The
Luxembourg Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Luxembourg Swingline Exposure at such time.
 
“Luxembourg Swingline Loan” means a Loan to the Luxembourg Borrower made
pursuant to Section 2.05.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
18

“Mandatory Cost” has the meaning set forth in Schedule 2.13.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company or any Borrower to
perform any of its obligations under any Loan Document or (c) the rights and
remedies available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than (a) the Loans and
(b) Indebtedness owing to the Company or a Subsidiary), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
its Subsidiaries in an aggregate principal amount exceeding $100,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
“Maturity Date” means, with respect to any Class, November 29, 2012, as such
date may be extended with respect to such Class pursuant to Section 2.09.
 
“Maturity Date Extension Request” has the meaning set forth in Section 2.09(d).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Lender” has the meaning set forth in Section 2.09.
 
“Non-Controlled Subsidiary” means any direct or indirect subsidiary of the
Company with respect to which the Company (a) has reasonably determined that it
does not have sufficient operational control over such subsidiary to ensure that
such subsidiary (i) complies with the warranties and covenants applicable to
other Subsidiaries hereunder or (ii) does not take or omit to take any actions
that would constitute or lead to an Event of Default hereunder and (b) has
notified the Facility Agent in writing that such subsidiary is a “Non-Controlled
Subsidiary” hereunder and such notice specifies, in reasonable detail, the
reasons for such a determination as described in clause (a) above; provided
(A) that no Subsidiary Borrower, Subsidiary Guarantor, or Principal Domestic
Subsidiary shall be a Non-Controlled Subsidiary, (B) no subsidiary of which
securities or other ownership interests representing more than 80% of the
outstanding Equity Interests at the time any determination is being made,
beneficially owned, whether directly or indirectly, by the Company shall be a
Non-Controlled Subsidiary and (C) as of any date of determination, the
Consolidated EBITDAR, calculated for the period of four consecutive fiscal
quarters most recently ended, of all Non-Controlled Subsidiaries (combined)
shall not exceed 7.5% of the Company’s Consolidated EBITDAR for such

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
19

period, in each case determined as though the Non-Controlled Subsidiaries were
Included Subsidiaries for this purpose.
 
“Non-Schedule I Bank” means any Lender in respect of a Canadian Revolving Loan
or B/As that is not named on Schedule I to the Bank Act (Canada).
 
“Non-Schedule I Reference Banks” means the Schedule II/III Reference Banks.
 
“Other Taxes” means any and all present or future  stamp or documentary taxes or
any other excise or property  taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
the assets of a Person constituting a business unit or any Equity Interests of a
Person; provided that (a) immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (c) in the
case of an acquisition of Equity Interests in a Person, after giving effect to
such acquisition, at least 90% of the Equity Interests in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Company or any of its wholly owned Subsidiaries and all
actions required to be taken, if any, with respect to each Subsidiary resulting
from such acquisition under Section 5.09 shall be taken, (d) the Company and its
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with the covenants contained in Sections 6.09 and 6.10 recomputed
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available as if such acquisition had occurred on
the first day of each relevant period for testing such compliance (using
Adjusted EBITDA in lieu of Consolidated EBITDA for the relevant period and
including, for purposes of Section 6.10, pro forma adjustments to Consolidated
Interest Expense and Rental Expense for the relevant period as if such
acquisition had occurred on the first day of such period), (e) the Company has
delivered to the Facility Agent a certificate of a Financial Officer to the
effect set forth in clauses (a), (c) and (d) above, together with all relevant
financial information for the business or entity being acquired and (f) in the
case of an acquisition of a publicly-owned entity, such acquisition shall not
have been preceded by an unsolicited tender offer.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
20

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01; and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations on which the principal of and interest
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least A-1 by S&P
or P-1 by Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender, any Affiliate of any Lender, or
any other commercial bank organized under the laws of the United States of
America or any State thereof (or domestic office of any commercial bank that is
organized under the laws of any country that is a member of the OECD) which has
a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(d) fully collateralized repurchase agreements (i) with a term ending on the
next Business Day for direct obligations of, or obligations the principal of and
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
21

interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United Sates of America) and entered into with
a financial institution satisfying the criteria described in clause (c) above,
or (ii) with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
 
(e) investments in money market funds (i) with a policy to invest substantially
all their assets in one or more investments described in the foregoing items
(a), (b), (c) and (d) or (ii) having the highest credit rating obtainable from
S&P or from Moody’s;
 
(f) investments in (i) any debt securities rated AA- or above by S&P and Aa3 or
above by Moody’s and maturing within one year from the date of acquisition
thereof and (ii) mutual funds with assets of at least $5,000,000,000 and that
invest 100% of their assets in securities described in clause (a) above or
subclause (i) of this clause (f); and
 
(g) in the case of any Foreign Subsidiary, investments by such Subsidiary that
are denominated in U.S. Dollars, Euros or the currency of the jurisdiction where
such Foreign Subsidiary’s principal business activities are conducted and are
available in the principal financial markets of the jurisdiction and otherwise
are comparable (as nearly as practicable) to the investments described above;
provided that, for purposes of this clause (g), (i) the foregoing clause (a)
shall be deemed to refer to obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the government of the
jurisdiction in which such Foreign Subsidiary is located, in each case maturing
within one year from the date of acquisition thereof, and (ii) commercial banks
referred to in the foregoing clause (c) shall be deemed to include commercial
banks located in the applicable jurisdiction that the applicable Foreign
Subsidiary determines in good faith to be among the most creditworthy banks
available for deposits in the location where such deposits are being made.
 
“Permitted Securitization Transaction” means any sale, assignment or other
transfer (or series of related sales, assignments or other transfers) by the
Company or any Subsidiary of receivables or royalty payments owing to the
Company or such Subsidiary or any interest in any of the foregoing pursuant to a
securitization transaction, together in each case with any collections and other
proceeds thereof, any collection or deposit account related thereto, and any
collateral, guarantees or other property or claims supporting or securing
payment by the obligor thereon of, or otherwise related to, any such receivables
or royalty payments.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
22

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A., as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Principal Domestic Subsidiary” means (a) any Subsidiary organized in the United
States of America whose consolidated assets exceed 5% of the consolidated assets
of the Company and its consolidated Subsidiaries or whose revenues exceed 5% of
the consolidated revenues of the Company and its consolidated Subsidiaries, in
each case as of the end of the most recent fiscal quarter or for the most
recently ended four consecutive fiscal quarters, respectively, or (b) any
Subsidiary that holds any material trademark (including any Kentucky Fried
Chicken, KFC, Pizza Hut, A&W, Long John Silver’s or Taco Bell trademark) for use
in the United States of America or any jurisdiction therein.
 
“Reference Bank” means (a) when used in connection with Canadian Revolving Loans
or B/As, Schedule I Reference Banks and Schedule II/III Reference Banks and (b)
when used in connection with UK Revolving Loans, UK Swingline Loans, Luxembourg
Revolving Loans or Luxembourg Swingline Loans, Citibank NA, London, JPMorgan
Chase Bank, N.A., HSBC Bank USA and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank International”, New York Branch.
 
“Refranchising Transaction” means a transaction in which the Company or any of
its Subsidiaries sells, transfers, leases or otherwise disposes of assets
(excluding the sale, transfer or disposition of intellectual property, except
for licenses of intellectual property to franchisees or prospective franchisees)
comprising one or more restaurants to the franchisee or prospective franchisee
thereof.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment or any facility, building or structure.
 
“Rental Expense” means, for any Person for any period, the minimum rental
expense of such Person deducted in determining Consolidated Net Income of such
Person for such period.  Unless the context otherwise requires, references to
“Rental Expense” are to Rental Expense of the Company and the Included
Subsidiaries.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
23

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Revaluation Date” means, (a) with respect to an Alternative Currency Borrowing
(other than a CABR Borrowing) or B/A, the last day of each Interest Period or
Contract Period with respect to such Borrowing or B/A and, if the Borrower
elects a new Interest Period prior to the end of the existing Interest Period
with respect to such Borrowing, the date of commencement of such new Interest
Period and (b) with respect to any CABR Borrowing, the last day of each March,
June, September and December.
 
“Revolving Borrowing” means a UK Revolving Borrowing, a Luxembourg Revolving
Borrowing or a Canadian Revolving Borrowing.
 
“Revolving Credit Exposure” means UK Revolving Credit Exposure, Luxembourg
Revolving Credit Exposure or Canadian Revolving Credit Exposure.
 
“Revolving Loan” means a UK Revolving Loan, a Luxembourg Revolving Loan or a
Canadian Revolving Loan.
 
“S&P” means Standard & Poor’s.
 
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.11.
 
“Schedule I Bank” means any bank named on Schedule I to the Bank Act (Canada).
 
“Schedule I Reference Bank” means, where there are two or fewer Lenders in
respect of Canadian Revolving Loans or B/As which are Canadian chartered banks
that are Schedule I Banks, all such Lenders, and where there are more than two
such Lenders, two of such Lenders chosen by the Canadian Facility Agent and the
Canadian Borrower and identified as such by notice from the Canadian Facility
Agent to the Lenders.
 
“Schedule II/III Reference Banks” means Citibank, N.A., Canadian Branch and
JPMorgan ChaseBank, N.A., Canada Branch; provided that if either of such banks
ceases to be a Lender or an Affiliate of a Lender, such bank shall also cease to
be a Schedule II/III Reference Bank, and a successor Schedule II/III Reference
Bank shall be chosen by the Canadian Facility Agent and the Canadian Borrower
from the Lenders in respect of Canadian Revolving Loans or B/As which are not
Schedule I Banks and identified as such by notice from the Canadian Facility
Agent to the applicable Lenders.
 
“Securitization Amount” means, at any date of determination thereof and in
respect of any Permitted Securitization Transaction, (a) in the case of a
Permitted Securitization Transaction structured as a borrowing of loans secured
by receivables or royalty payments, the outstanding principal amount of
Indebtedness incurred in respect of such Permitted Securitization Transaction
that is secured by such receivables or royalty

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
24

payments and (b) in the case of a Permitted Securitization Transaction
structured as a sale or other transfer of receivables or royalty payments (other
than a sale or transfer of such receivables or royalty payments to a
Subsidiary), the aggregate amount of cash consideration received by the Company
or any of its Subsidiaries from such sale or transfer, but only to the extent
representing the outstanding equivalent of principal, capital or comparable
interests in respect of such receivables or royalty payments that remain
uncollected at such time and would not be distributed to the Company or a
Subsidiary if such Permitted Securitization Transactions were to be terminated
at such time.
 
“Securitization Subsidiary” means any Subsidiary that is formed by the Company
or any of its Subsidiaries for the sole purpose of effecting or facilitating a
Permitted Securitization Transaction and that (a) owns no assets other than
receivables, royalty payments and other assets that are related to such
Permitted Securitization Transaction and (b) engages in no business and incurs
no Indebtedness, in each case, other than those related to such Permitted
Securitization Transaction.
 
“Sold Business” means any Person, property, business or asset sold, transferred
or otherwise disposed of by the Company or any Subsidiary, other than in the
ordinary course of business.
 
“Specified Currency” has the meaning assigned to such term in Section 9.14.
 
“Spot Exchange Rate” means, on any day, (a) with respect to any Alternative
Currency in relation to U.S. Dollars, the spot rate at which U.S. Dollars are
offered on such day for such Alternative Currency which appears on page FXFX of
the Reuters Screen at approximately 11:00 a.m., London time and (b) with respect
to U.S. Dollars in relation to any specified Alternative Currency, the spot rate
at which such specified Alternative Currency is offered on such day for U.S.
Dollars which appears on page FXFX of the Reuters Screen at approximately
11:00 a.m., London time.  For purposes of determining the Spot Exchange Rate in
connection with an Alternative Currency Borrowing, such Spot Exchange Rate shall
be determined as of the Denomination Date for such Borrowing with respect to the
transactions in the applicable Alternative Currency that will settle on the date
of such Borrowing.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Citibank, N.A. is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
25

The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Sterling” means lawful currency of the United Kingdom.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Company; provided that except for
purposes of Sections 3.04, 3.11, 5.01(a), 5.01(b) and 5.01(f), the term
“Subsidiary” shall not include a Non-Controlled Subsidiary.
 
“Swingline Borrowing” means a Borrowing comprised of Swingline Loans.
 
“Swingline Lenders” means Citibank N.A., London, JPMorgan Chase Bank, N.A. and
Wachovia Bank N.A.
 
“Swingline Loan” means a UK Swingline Loan or a Luxembourg Swingline Loan.
 
“System Unit” means any restaurant operated under the name Kentucky Fried
Chicken, KFC, Pizza Hut, Taco Bell, A&W, Long John Silver’s or any other brand
that is acquired and operated by the Company or a Subsidiary or franchised or
licensed by the Company or a Subsidiary to any of its franchisees or licensees.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or, in the case of a Canadian
Revolving Loan or Canadian Revolving Borrowing, whether it is B/A or bears
interest at the Canadian Alternate Base Rate.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
26

“UK Borrower” means Yum! Restaurants Holdings, an unlimited liability company
organized and existing under the laws of England and Wales.
 
“UK Revolving Borrowing” means a Borrowing comprised of UK Revolving Loans.
 
“UK Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of such Lender’s UK Revolving
Loans denominated in U.S. Dollars outstanding at such time, (b) the Assigned
Dollar Value of the aggregate principal amount of such Lender’s UK Revolving
Loans denominated in Sterling outstanding at such time and (c) such Lender’s UK
Swingline Exposure at such time.
 
“UK Revolving Loan” means a Loan made pursuant to Section 2.01(c).
 
“UK Swingline Exposure” means, at any time, the aggregate principal amount of
all UK Swingline Loans outstanding at such time.  The UK Swingline Exposure of
any Lender at any time shall be its Applicable Percentage of the total UK
Swingline Exposure at such time.
 
“UK Swingline Loan” means a Loan to the UK Borrower made pursuant to
Section 2.05.
 
“U.S. Dollar Equivalent” means, with respect to an amount of any Alternative
Currency on any date, the amount of U.S. Dollars that may be purchased with such
amount of the Alternative Currency at the Spot Exchange Rate with respect to the
Alternative Currency on such date.
 
“U.S. Dollars” or “US$” or “$” refers to lawful money of the United States of
America.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Canadian
Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Canadian LIBOR Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Canadian Revolving Borrowing”) or
by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “Canadian
LIBOR Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
27
 
have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Facility Agent that the Company requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application or interpretation thereof on the
operation of such provision (or if the Facility Agent notifies the Company that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Canadian Revolving Loans under this Section
to the Canadian Borrower (denominated in U.S. Dollars or Canadian Dollars),
including by means of B/A or B/A Equivalent Loans pursuant to Section 2.04, from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (ii) the total Revolving Credit Exposures exceeding
the total Commitments.  Within the foregoing limit and subject to the terms and
conditions set forth herein, the Canadian Borrower may borrow, prepay and
reborrow Canadian Revolving Loans.
 
(b)  Each Lender agrees to make Luxembourg Revolving Loans to the Luxembourg
Borrower (denominated in U.S. Dollars) from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(ii) the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
28

total Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limit and subject to the terms and conditions set forth herein, the
Luxembourg Borrower may borrow, prepay and reborrow Luxembourg Revolving Loans.
 
(c)  Each Lender agrees to make UK Revolving Loans to the UK Borrower
(denominated in U.S. Dollars or Sterling) from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the total Revolving Credit Exposures exceeding the total
Commitments.  Within the foregoing limit and subject to the terms and conditions
set forth herein, the UK Borrower may borrow, prepay and reborrow UK Revolving
Loans.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of LIBOR Loans as the applicable Borrower may request in accordance
herewith, except that a Canadian Revolving Borrowing denominated in Canadian
Dollars may be a CABR Borrowing.  Each Lender at its option may make any LIBOR
Loan or any Canadian Revolving Loan (including those made by means of B/A or B/A
Equivalent Loans) by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and each Lender that is not a Canadian Resident shall
exercise such option, to the extent it can do so, so that Canadian Revolving
Loans are made by a branch or Affiliate that is a Canadian Resident); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and shall not result in any increased costs under Section 2.15 or any
obligation by the applicable Borrower to make any payment under Section 2.17 in
excess of the amounts, if any, that such Lender would be entitled to claim under
Section 2.15 or 2.17, as applicable, without giving effect to such change in
lending office.
 
(c)  At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$1,000,000 and not less than US$10,000,000 (or the Alternative
Currency Equivalent).  Each CABR Revolving Borrowing shall be in an aggregate
amount that is an integral multiple of US$1,000,000 and not less than
US$10,000,000 (or the Alternative Currency Equivalent).  Each Swingline Loan
shall be in an amount that is an integral multiple of US$100,000 and not less
than US$500,000 (or the Alternative Currency Equivalent).  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 LIBOR Revolving Borrowings of
any Class outstanding.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
29

(d)  Loans made pursuant to any Alternative Currency Borrowing shall be made in
the Alternative Currency specified in the applicable Borrowing Request in an
aggregate amount equal to the Alternative Currency Equivalent of the U.S. Dollar
amount specified in such Borrowing Request; provided; that for purposes of the
Borrowing amounts specified in paragraph (c), each Alternative Currency
Borrowing shall be deemed to be in a principal amount equal to its Assigned
Dollar Value.
 
(e)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Facility Agent (and in the
case of a Canadian Revolving Borrowing, the Canadian Facility Agent) in writing
of such request by hand delivery or telecopy not later than 11:00 a.m., London
time, three Business Days before the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable and shall be in a form approved by such
Agent and signed by the applicable Borrower.  Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:
 
(i) the identity of the Borrower;
 
(ii) the aggregate amount of such Borrowing (expressed in U.S. Dollars) and the
currency thereof (as permitted by Section 2.01);
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) in the case of a Canadian Revolving Borrowing, whether such Borrowing is to
be a LIBOR Borrowing (in the case of a Borrowing denominated in Canadian Dollars
or U.S. Dollars) or a CABR Borrowing (in the case of a Borrowing denominated in
Canadian Dollars).
 
(v) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a LIBOR Borrowing if denominated in U.S.
Dollars or Sterling, or a CABR Borrowing if denominated in Canadian Dollars.  If
no Interest Period is specified with respect to any requested LIBOR Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the applicable Agent shall
advise each participating Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
30

SECTION 2.04.  Bankers’ Acceptances.  (a)  Each acceptance and purchase of B/As
of a single Contract Period pursuant to Section 2.01(a) shall be made ratably by
the Lenders in accordance with the amounts of their Commitments.  The failure of
any Lender to accept any B/A required to be accepted by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments are
several and no Lender shall be responsible for any other Lender’s failure to
accept B/As as required.
 
(b)  The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is at least equal to the Alternative
Currency Equivalent (in Canadian Dollars) of US$10,000,000 and is an integral
multiple of the Alternative Currency Equivalent (in Canadian Dollars) of
US$1,000,000.  If any Lender’s ratable share of the B/As of any Contract Period
to be accepted on any date would not be an integral multiple of Cdn.$100,000,
the face amount of the B/As accepted by such Lender may be increased or reduced
to the nearest integral multiple of Cdn.$100,000 by the Canadian Facility Agent
in its sole discretion.  B/As of more than one Contract Period, but not more
than 10 Contract Periods, may be outstanding at the same time.
 
(c)  To request an acceptance and purchase of B/As, the Canadian Borrower shall
notify the Canadian Facility Agent of such request in writing by telecopy or
hand delivery not later than 10:00 a.m., Toronto time, one Business Day before
the date of such acceptance and purchase.  Each such request shall be
irrevocable and shall be in a form approved by the Canadian Facility Agent and
signed by the Canadian Borrower.  Each such request shall specify the following
information:
 
(i) the aggregate face amount of the B/As to be accepted and purchased;
 
(ii) the date of such acceptance and purchase, which shall be a Business Day;
 
(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and
 
(iv) the location and number of the Canadian Borrower’s account to which the
applicable Discount Proceeds (net of applicable acceptance fees) are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Canadian Borrower shall be deemed to have selected a
Contract Period of 30 days’ duration.
 
Promptly following receipt of a request in accordance with this paragraph, the
Canadian Facility Agent shall advise the Facility Agent and each Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.
 
(d)  The Canadian Borrower hereby appoints each Lender as its attorney to sign
and endorse on its behalf, manually or by facsimile or mechanical signature, as
and when deemed necessary by such Lender, blank forms of B/As, each such Lender
hereby

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
31

agreeing that it will not sign or endorse B/As in excess of those required in
connection with B/A Drawings that have been requested by the Canadian Borrower
hereunder.  It shall be the responsibility of each Lender to maintain an
adequate supply of blank forms of B/As for acceptance under this Agreement.  The
Canadian Borrower recognizes and agrees that all B/As signed and/or endorsed on
its behalf by any Lender in accordance with the terms and conditions of this
Agreement shall bind the Canadian Borrower as fully and effectually as if
manually signed and duly issued by authorized officers of the Canadian
Borrower.  Each Lender is hereby authorized to issue such B/As endorsed in blank
in such face amounts as may be determined by such Lender; provided that the
aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender.  No Lender shall be liable for any
damage, loss or claim arising by reason of any loss or improper use of any such
instrument unless such loss or improper use results from the bad faith, gross
negligence or willful misconduct of such Lender.  Each Lender shall maintain a
record with respect to B/As (i) received by it from the Canadian Facility Agent
in blank hereunder, (ii) voided by it for any reason, (iii) accepted and
purchased by it hereunder and (iv) canceled at their respective
maturities.  Each Lender further agrees to retain such records in the manner and
for the periods provided in applicable provincial or federal statutes and
regulations of Canada and to provide such records to the Canadian Borrower upon
its request and at its expense.  Upon request by the Canadian Borrower, a Lender
shall cancel all forms of B/A that have been pre-signed or pre-endorsed on
behalf of the Canadian Borrower and that are held by such Lender and are not
required to be issued pursuant to this Agreement.
 
(e)  Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above.  Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Lenders or Canadian Borrower at the date of issuance of such B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed and properly completed in accordance with the terms and conditions
of this Agreement shall be binding on the Canadian Borrower.
 
(f)  Upon acceptance of a B/A by a Lender, such Lender shall purchase such B/A
from the Canadian Borrower at the Discount Rate for such Lender applicable to
such B/A accepted by it and provide to the Canadian Facility Agent the Discount
Proceeds for the account of such Canadian Borrower as provided in
Section 2.07.  The acceptance fee payable by the Canadian Borrower to a Lender
under Section 2.12 in respect of each B/A accepted by such Lender shall be set
off against the Discount Proceeds payable by such Lender under this
paragraph.  Notwithstanding the foregoing, in the case of any B/A Drawing
resulting from the conversion or continuation of a B/A Drawing or Canadian
Revolving Loan pursuant to Section 2.01, the net amount that would otherwise be
payable to the Canadian Borrower by each Lender pursuant to this paragraph will
be applied as provided in Section 2.08(f).
 
(g)  Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
32

(h)  Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
 
(i)  The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and the Canadian Borrower agrees not to claim any days of grace if such Lender
as holder sues the Canadian Borrower on the B/A for payment of the amounts
payable by the Canadian Borrower thereunder.  On the last day of the Contract
Period of a B/A, or such earlier date as may be required pursuant to the
provisions of this Agreement, the Canadian Borrower shall pay the Lender that
has accepted and purchased such B/A the full face amount of such B/A, and after
such payment the Canadian Borrower shall have no further liability in respect of
such B/A and such Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.
 
(j)  At the option of the Canadian Borrower and any Lender, B/As under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada).  All depository bills so issued
shall be governed by the provisions of this Section 2.04.
 
(k)  If a Lender is not a chartered bank under the Bank Act (Canada) or if a
Lender notifies the Canadian Facility Agent in writing that it is otherwise
unable to accept B/As, such Lender will, instead of accepting and purchasing
B/As, make a Loan (a “B/A Equivalent Loan”) to the Canadian Borrower in the
amount and for the same term as each draft which such Lender would otherwise
have been required to accept and purchase hereunder.  Each such Lender will
provide to the Canadian Facility Agent the Discount Proceeds of such B/A
Equivalent Loan for the account of the Canadian Borrower in the same manner as
such Lender would have provided the Discount Proceeds in respect of the draft
which such Lender would otherwise have been required to accept and purchase
hereunder.  Each such B/A Equivalent Loan will bear interest at the same rate
that would result if such Lender had accepted (and been paid an acceptance fee)
and purchased (at the applicable Discount Rate) a B/A for the relevant Contract
Period (it being the intention of the parties that each such B/A Equivalent Loan
shall have the same economic consequences for the Lenders and the Canadian
Borrower as the B/A that such B/A Equivalent Loan replaces).  All such interest
shall be paid in advance on the date such B/A Equivalent Loan is made, and will
be deducted from the principal amount of such B/A Equivalent Loan in the same
manner in which the Discount Proceeds of a B/A would be deducted from the face
amount of the B/A.  Subject to the repayment requirements of this Agreement, on
the last day of the relevant Contract Period for such B/A Equivalent Loan, the
Canadian Borrower shall be entitled to convert each such B/A Equivalent Loan
into another type of Loan, or to roll over each such B/A Equivalent Loan into
another B/A Equivalent Loan, all in accordance with the applicable provisions of
this Agreement.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
33

(l)  Notwithstanding any provision hereof but subject to Section 2.11(b), the
Canadian Borrower may not prepay any B/A Drawing other than on the last day of
its Contract Period.
 
(m)  For greater certainty, all provisions of this Agreement which are
applicable to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent
Loans.
 
SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lenders hereby agree to make UK Swingline Loans
(denominated in U.S. Dollars or Sterling) and Luxembourg Swingline Loans
(denominated in U.S. Dollars) ratably in accordance with their Applicable
Swingline Percentage, in each case as provided in this Section 2.05.  The
aggregate principal amount of Swingline Loans at any time outstanding shall not
result in the total Revolving Credit Exposures exceeding the total
Commitments.  In addition (i) the aggregate principal amount of Luxembourg
Swingline Loans at any time outstanding shall not exceed US$32,000,000 and (ii)
the aggregate principal amount of UK Swingline Loans at any time outstanding
shall not exceed US$158,000,000 (based on Assigned Dollar Values in the case of
Swingline Loans denominated in Sterling).  No Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  No Swingline Loans
of any Class will be made on the last day of any calendar quarter, and if any
Swingline Loans of any Class are outstanding on the Business Day immediately
preceding the last day of any calendar quarter, the applicable Borrower shall
prepay such Swingline Loans.  Each Swingline Loan denominated in U.S. Dollars or
Sterling shall be made as a LIBOR Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.
 
(b)  To request a Swingline Loan of any Class, the applicable Borrower shall
notify the Facility Agent of such request in writing by telecopy or hand
delivery not later than 9:00 a.m., London time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall be in a form
approved by the applicable Agent and signed by the applicable Borrower.  Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i) the identity of the Borrower;
 
(ii) the Class and aggregate amount of such Swingline Loan (expressed in U.S.
Dollars) and the currency thereof (as permitted by Section 2.01);
 
(iii) the date of such Swingline Loan, which shall be a Business Day;
 
(iv) in the case of a LIBOR Swingline Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
Interest Period; and
 
(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
34

In the case of a request for a UK Swingline Loan or a Luxembourg Swingline Loan,
the Facility Agent will promptly notify the Swingline Lenders of any such notice
received from the UK Borrower or Luxembourg Borrower, as the case may be.
 
(c)  A Swingline Lender may by written notice given to the Facility Agent not
later than 11:00 a.m., London time, on any Business Day require the Lenders to
acquire participations, on the date that is three Business Days thereafter, in
all or a portion of such Swingline Lender’s outstanding Swingline
Loans.  Promptly upon receipt of such notice, the Facility Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, on the date that is three Business Days
after the date of receipt of notice as provided above, to pay to the Facility
Agent, for the account of the applicable Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each such Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each such Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Facility Agent shall promptly pay to the
applicable Swingline Lender the amounts so received by it from the applicable
Lenders.  The Facility Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Facility Agent and not to the applicable Swingline Lender.  Any amounts received
by any Swingline Lender from any Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Facility Agent; any such amounts received by the Facility Agent shall be
promptly remitted by the Facility Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Facility Agent, as applicable, if and to the
extent such payment is required to be refunded to such Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.
 
SECTION 2.06.  Assigned Dollar Value.  (a)  With respect to each Alternative
Currency Borrowing or B/A, its “Assigned Dollar Value” shall mean the following:
 
(i) the U.S. Dollar amount specified in the Borrowing Request therefor unless
and until adjusted pursuant to the following clause (ii), and
 
(ii) as of each Revaluation Date with respect to such Alternative Currency
Borrowing or B/A, the Assigned Dollar Value of such Borrowing or B/A shall be
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
35

adjusted to be the U.S. Dollar Equivalent thereof (as determined by the Facility
Agent based upon the applicable Spot Exchange Rate, which determination shall be
conclusive absent manifest error), sub­ject to further adjustment in accordance
with this clause (ii) thereafter.
 
(b)  The Assigned Dollar Value of an Alternative Currency Loan shall equal the
Assigned Dollar Value of the Alternative Currency Borrowing of which such Loan
is a part multiplied by the percentage of such Borrowing represented by such
Loan.
 
(c)  The Facility Agent shall notify the Company and the relevant Lenders of any
change in the Assigned Dollar Value of any Alternative Currency Borrowing or B/A
promptly following determination of such change.
 
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each UK
Revolving Loan and Luxembourg Revolving Loan, and each Swingline Lender shall
make each Swingline Loan, in each case to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., London time, to the account of the Facility Agent most recently designated
by it for such purpose by notice to the Lenders.  Each Lender shall make each
Canadian Revolving Loan, and disburse the Discount Proceeds (net of applicable
acceptance fees) of each B/A to be accepted and purchased by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Toronto time, to the account of the Canadian Facility Agent most recently
designated by it for such purpose by notice to the Lenders.  The applicable
Agent will make such Loans or Discount Proceeds (as applicable) available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower as designated in such Borrower’s
applicable Borrowing Request (or, in the case of a Borrowing made in an
Alternative Currency, to an account mutually agreed between the Borrower and the
applicable Agent for funding such Borrowing).
 
(b)  Unless an Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to such
Agent such Lender’s share of such Borrowing, such Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the applicable Agent, then such Lender and such Borrower severally agree to pay
to such Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to such Agent, at (i) in
the case of such Lender, the rate determined by the applicable Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to the Loans included in
such Borrowing.  If such Lender pays such amount to the applicable Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
36

SECTION 2.08.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a LIBOR Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Each B/A Drawing shall have a Contract Period as
specified in the applicable request therefor.  Thereafter, (i) the Canadian
Borrower may elect to convert a Canadian Revolving Borrowing or B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and (ii) in the case
of a LIBOR Borrowing, the applicable Borrower may elect to continue such
Borrowing as a LIBOR Borrowing and may elect Interest Periods therefor, all as
provided in this Section, it being understood that no B/A Drawing may be
converted or continued other than at the end of the Contract Period applicable
thereto.  The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing or B/A, as the case may be, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing or accepting the B/As comprising
such B/A Drawing, as the case may be, and any Loans or B/As resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing or B/A Drawing.  This Section shall not apply to Swingline Borrowings,
which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, the applicable Borrower shall
notify the Facility Agent (or, in the case of an election that relates to a
Canadian Revolving Borrowing or B/A, the Canadian Facility Agent) of such
election in writing by telecopy or hand delivery (i) in the case of an election
that would result in a Borrowing, by the time and date that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing resulting from such election to be made on the effective
date of such election, and (ii) in the case of an election that would result in
a B/A Drawing or the continuation of a B/A Drawing, by the time and date that a
request would be required under Section 2.04 if the Canadian Borrower were
requesting an acceptance and purchase of B/As to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable and
shall be in a form reasonably acceptable to the applicable Agent and signed by
the applicable Borrower.  Notwithstanding any other provision of this Section,
(i) no Borrower shall be permitted to change the Borrower or currency of any
Borrowing, and (ii) each conversion or continuation of a Borrowing shall comply
with the applicable provisions of Section 2.02.
 
(c)  Each such Interest Election Request shall specify the following information
in compliance with Section 2.02:
 
(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clause (iii)
below shall be specified for each resulting Borrowing or B/A Drawing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
37

(iii) in the case of a Canadian Revolving Borrowing or B/A, whether the
resulting Borrowing is to be a LIBOR Borrowing, a CABR Borrowing or a B/A
Drawing; and
 
(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”, and in the case of
an election of a B/A Drawing, the Contract Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Contract
Period”.
 
If any such Interest Election Request does not specify an Interest Period or
Contract Period, then the applicable Borrower shall be deemed to have selected
an Interest Period of one month’s duration or Contract Period of 30 days’
duration as applicable.
 
(d)  Promptly following receipt of an Interest Election Request, the applicable
Agent shall advise each participating Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing, as the case may be.
 
(e)  If any Borrower fails to deliver a timely Interest Election Request (i)
with respect to a LIBOR Revolving Borrowing denominated in U.S. Dollars or
Sterling, then, unless such Borrowing is repaid as provided herein, at the end
of the Interest Period such Borrowing shall be continued as a LIBOR Borrowing
with an Interest Period of one month’s duration or (ii) with respect to a LIBOR
Revolving Borrowing or B/A Drawing denominated in Canadian Dollars, then, unless
such Borrowing or B/A Drawing is repaid as provided herein, at the end of the
Interest Period or Contract Period (as applicable) for such Borrowing or B/A
Drawing, such Borrowing or B/A Drawing shall be converted to  a CABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Facility Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing, unless repaid (i) each LIBOR Revolving Borrowing shall be
continued at the end of the Interest Period applicable thereto as a LIBOR
Borrowing with an Interest Period of one month’s duration, (ii) no outstanding
Borrowing denominated in Canadian Dollars may be converted to or continued as a
B/A Drawing and (iii) unless repaid, each B/A Drawing shall be converted to a
CABR Borrowing at the end of the applicable Contract Period therefor.
 
(f)  Upon the conversion of any Canadian Revolving Borrowing (or portion
thereof), or the continuation of any B/A Drawing (or portion thereof), to or as
a B/A Drawing, the net amount that would otherwise be payable to the Canadian
Borrower by each Lender pursuant to Section 2.04(f) in respect of such new B/A
Drawing shall be applied against the principal of the Canadian Revolving Loan
made by such Lender as part of such Canadian Revolving Borrowing (in the case of
a conversion), or the reimbursement obligation owed to such Lender under Section
2.04(i) in respect of the B/As accepted by such Lender as part of such maturing
B/A Drawing (in the case of a continuation), and such Borrower shall pay to such
Lender an amount equal to the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
38

difference between the principal amount of such Canadian Revolving Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.
 
SECTION 2.09.  Termination, Reduction and Extension of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b)  The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$5,000,000 and not less than
US$10,000,000 and (ii) the Borrowers shall not terminate or reduce such
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the total Revolving Credit Exposures would exceed
the total Commitments.
 
(c)  The Borrowers to notify the Facility Agents of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Facility Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by a Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by a Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Agents on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
(d)  (i)  The applicable Borrower may, by delivery of a written request (a
“Maturity Date Extension Request”) to the Agents (which shall promptly deliver a
copy to each of the Lenders) not less than 30 days and not more than 60 days
prior to the first or second anniversary of the Effective Date, request that the
Lenders of the applicable Class extend the Maturity Date for an additional
period of one year; provided that there shall be no more than two extensions of
the Maturity Date pursuant to this Section.  Each Lender shall, by notice to the
Company, the Borrowers and the Agents given not later than the 15th day after
the date of the Agents’ receipt of the Borrowers’ Maturity Date Extension
Request (or such other date as the Borrowers and the Agents may otherwise agree,
which may include extensions of any previously announced date; such date, the
“Extension Date”), advise the Borrowers whether or not it agrees to the
requested extension (each such Lender agreeing to a requested extension being
called a “Consenting Lender”, and each such Lender declining to agree to a
requested extension being called a “Declining Lender”).  Any Lender that has not
so advised the Borrowers and the Agents by such Extension Date shall be deemed
to have declined to agree to such extension and shall be a Declining Lender.  If
Lenders holding 66⅔% of the aggregate Commitments shall have agreed to a
Maturity Date Extension Request by the Extension Date, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect.  The decision to agree or withhold
agreement to any Maturity Date Extension Request shall be at the sole discretion
of each
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
39

Lender.  The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity Date”).
 
(ii) It is understood that the applicable Borrower shall have the right,
pursuant to Section 2.19(b), at any time prior to the Existing Maturity Date, to
replace a Declining Lender with a Lender or other financial institution that
will agree to the Maturity Date Extension Request, and any such replacement
Lender shall for all purposes constitute a Consenting Lender as of the date it
agrees to replace such Declining Lender.
 
(iii) Notwithstanding the foregoing provisions of this Section 2.09, no
extension of the Existing Maturity Date shall be effective with respect to any
Lender unless, on and as of the Extension Date in respect of such extension, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such extension) and
the Agents shall have received a certificate to that effect, dated as of such
Extension Date, and executed by a Financial Officer.
 
(iv) On the Existing Maturity Date, if there remain any Declining Lenders and
any Revolving Loans are outstanding, the applicable Borrower or Borrowers
(A) shall prepay all Revolving Loans then outstanding (including all accrued but
unpaid interest thereon) and (B) may, at its or their option, fund such
prepayment by simultaneously borrowing Revolving Loans for the Interest Periods
specified in a Borrowing Request delivered pursuant to Section 2.03, which
Revolving Loans shall be made by the Lenders ratably in accordance with their
respective Commitments (calculated after giving effect to the termination of the
Commitments of the Declining Lenders).  The payments made pursuant to clause (A)
above in respect of each LIBOR Loan shall be subject to Section 2.16.
 
SECTION 2.10.  Repayment of Loans and B/As; Evidence of Debt.
 
(a)  Each Borrower hereby unconditionally promises to pay to the Facility
Agent  (or, in the case of Canadian Revolving Loans, the Canadian Facility
Agent) for the account of each Lender or Swingline Lender, as applicable, (i)
the then unpaid principal amount of each Revolving Loan owing by such Borrower
to such Lender on the Maturity Date, and (ii) the then unpaid principal amount
of each Swingline Loan owing by such Borrower to such Lender or Swingline
Lender, as applicable, on the earlier of the Maturity Date or the last day of
the Interest Period applicable thereto; provided that on each date that a
Revolving Borrowing is made to such Borrower, such Borrower shall repay all
Swingline Loans to such Borrower which were outstanding at the time such
Borrowing was requested.  The Canadian Borrower hereby unconditionally promises
to pay on the Maturity Date, to the Canadian Facility Agent for the account of
each applicable Lender, the face amount of each B/A, if any, accepted by such
Lender as provided in Section 2.04.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrowers to such
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
40

Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)  The Facility Agent (and, in the case of Loans to or B/As for the Canadian
Borrower, the Canadian Facility Agent) shall maintain accounts in which it shall
record (i) the amount and currency of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, and the amount of each
B/A and the Contract Period applicable thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder and (iii) the amount of any sum received by such Agent
hereunder for the account of the Lenders of any Class and each Lender’s share
thereof.  The Canadian Facility Agent shall promptly provide the Facility Agent
with all information needed to maintain such accounts in respect of Loans or B/A
Drawings administered by such Agent.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
any Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.
 
(e)  Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the applicable Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11.  Prepayment of Loans.  i)Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section.
 
(b)  If, as of any Revaluation Date, the total Revolving Credit Exposure exceeds
105% of the total amount of the Commitments, then the Borrowers shall, not later
than the date that is four Business Days after they receive notice thereof from
either Agent, prepay one or more Revolving Borrowings and Swingline Borrowings
in an aggregate amount sufficient to reduce the total Revolving Credit Exposures
to an amount not exceeding the total Commitments; provided, however, that the
Canadian Borrower shall not be obligated to prepay any B/A in order to comply
with the terms of this Section 2.11(b); provided, further, that should a
prepayment of all outstanding Revolving Borrowings and Swingline Borrowings be
insufficient to reduce the total Revolving Credit Exposure below 105% of the
total Commitments, the Canadian Borrower shall provide cash collateral to the
Canadian Facility Agent in an amount sufficient to secure the outstanding B/As
to the extent necessary to comply with this paragraph (b) (and such

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
41

collateral will be held by the Canadian Facility Agent and applied to pay B/As
as and when due).
 
(c)  A Borrower shall notify the applicable Agent by telecopy of any prepayment
by it hereunder (i) in the case of prepayment of a LIBOR Revolving Borrowing,
not later than 11:00 a.m., London time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a UK Swingline Borrowing or a
Luxembourg Swingline Borrowing, not later than 9:00 a.m. London time, on the
date of prepayment and (iii) in the case of prepayment of a CABR Revolving
Borrowing, not later than 11:00 a.m., Toronto time, three Business Days before
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the applicable
Agent shall advise the participating Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
 
SECTION 2.12.  Fees.  (a)  The Company agrees to pay (or to cause one or more of
the Borrowers to pay) to the Facility Agent, for the account of each Lender a
commitment fee, which shall accrue at the Applicable Margin on the daily unused
amount of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable quarterly in arrears on
the last day of March, June, September and December of each year and upon the
termination of the Commitments, calculated based on the number of days elapsed
in a 360-day year.  For purposes of computing commitment fees, (i) a Commitment
of a Lender shall be deemed to be used to the extent of the outstanding
Revolving Loans and B/As of such Lender (and the Luxembourg Swingline Exposure
and UK Swingline Exposure of such Lender shall be disregarded for such purpose)
and (ii) amounts denominated in Alternative Currencies shall be based on
Assigned Dollar Values.
 
(b)  The Company agrees to pay (or to cause one or more of the Borrowers to pay)
to the Facility Agent for the account of each Lender such Lender’s Applicable
Percentage of a utilization fee, which shall accrue at the Applicable Margin on
the daily total amount of the Revolving Credit Exposure of  during any period in
which the total amount of outstanding Revolving Credit Exposures is greater than
50% of the total Commitments; provided that if such Lender continues to have any
Revolving Credit Exposure to a Borrower after such Lender’s Commitment to such
Borrower terminates, then such utilization fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure to such Borrower from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
42

any such Revolving Credit Exposure.  Accrued utilization fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any utilization fees accruing
after the date on which the Commitments terminate shall be payable on
demand.  All utilization fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
(c)  The Canadian Borrower agrees to pay to the Canadian Facility Agent, for the
account of each Lender, on each date on which B/As drawn by the Canadian
Borrower are accepted hereunder, in Canadian Dollars, an acceptance fee equal to
(i) the product of the Applicable Margin and the face amount of each B/A
accepted by such Lender multiplied by (ii) a fraction, the numerator of which is
the number of days in the Contract Period applicable to such B/A and the
denominator of which is 365.
 
(d)  Each Borrower agrees to pay to the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrowers and the Agents.
 
(e)  All fees payable hereunder shall be paid in U.S. Dollars (or, in the case
of fees payable under paragraph (b) above, Canadian Dollars) on the dates due,
in immediately available funds, to the applicable Agent for distribution, in the
case of commitment fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.13.  Interest.  (a)  The Loans comprising each CABR Borrowing shall
bear interest at the Canadian Alternate Base Rate plus, if the Applicable Margin
exceeds 100 basis points, the excess of such Applicable Margin over 100 basis
points.
 
(b)  The Loans comprising each LIBOR Borrowing shall bear interest, at the
aggregate of (i) the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing, (ii) the Applicable Margin and (iii) in the case of UK Revolving
Loans or UK Swingline Loans denominated in Sterling, the Mandatory Cost (if
any).
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower or the Company hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of any other amount denominated in
Canadian Dollars, 2% plus the rate applicable to CABR Loans as provided in
paragraph (a) of this Section or (iii) in the case of any other amount
denominated in U.S. Dollars or Sterling, 2% plus the rate applicable to LIBOR
Borrowings as provided in paragraph (b) of this Section, provided that for the
purposes of this Section, the Interest Period for any overdue amount shall be
any period selected by the Facility Agent not exceeding one month.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
43

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBOR Revolving Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that the calculation of interest on UK Revolving Loans or UK
Swingline Loans that are denominated in Sterling shall be made on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Canadian Alternate Base Rate, if any, shall be determined by the
Canadian Facility Agent and the applicable Adjusted LIBO Rate, if any, shall be
determined by the Facility Agent, and such determination shall be conclusive
absent manifest error.
 
(f)  For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as they case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be, (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement, and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.  The provisions of this paragraph apply to Loans
made to the Canadian Borrower.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:
 
(a)  the Facility Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)  the Facility Agent is advised by a majority in interest of the Lenders
participating in such Borrowing that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Facility Agent shall give notice thereof to the applicable Borrower and
the Lenders by telecopy as promptly as practicable thereafter and, until the
Facility Agent notifies such Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, then (i) the rate of interest on
each Lender’s share of such Borrowing for

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
44

such Interest period shall be the percentage rate per annum which is the sum of
(A) the Applicable Margin, (B) the rate notified to the Facility Agent by such
Lender as soon as practicable and in any event before interest is due to be paid
in respect of that Interest Period, to be that which expresses as a percentage
rate per annum the cost to such Lender of funding its participation in such
Borrowing from whatever source it may reasonably select, and (C) in the case of
UK Revolving Loans denominated in Sterling, the Mandatory Cost (if any), (ii)
any Interest Election Request that requests the conversion of any Revolving
Borrowing of such Class to, or continuation of any Revolving Borrowing of such
Class as, a LIBOR Borrowing shall be ineffective and (iii) if any Borrowing
Request by the Canadian Borrower requests a LIBOR Revolving Borrowing
denominated in Canadian Dollars, such Borrowing shall be made as a CABR
Borrowing.
 
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by such Lender or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.
 
(b)  If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error.  The applicable Borrower shall pay
such Lender, the amount shown as due on any such certificate within 10 days
after receipt thereof.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
45

(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the applicable Borrower shall not be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan or to issue B/As for acceptance on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), (d) the
assignment of any LIBOR Loan or the right to receive payment in respect of a B/A
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each affected Lender for the loss, cost
and expense attributable to such event.  In the case of a LIBOR Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency and of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The applicable shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.17.  Taxes.  ii)Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
46

shall make such deductions and (iii) such Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)  In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Each Borrower shall indemnify each Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the such Agent or such Lender, on or with respect to any
payment by or on account of any obligation of each Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the applicable Borrower by a Lender, or by an
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, the applicable Borrower shall
deliver to the applicable Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
applicable Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate (including, with respect to the
Luxembourg Lenders, appropriate certifications, if any, for purposes of United
States federal withholding tax).
 
(f)  The Company, the UK Borrower and each UK Lender that is a Foreign Lender
also agree to the matters set forth in Schedule 2.17 to this Agreement.
 
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each of the UK Borrower and the Luxembourg Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, London time, on the date when due, in
immediately available funds, without set-off or counterclaim.  The Canadian
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or of amounts payable under Section 2.15, 2.16 or
2.17, or otherwise) prior to 12:00 noon, Toronto time.  All such payments shall
be made to the Facility Agent at its offices in London or, in the case of
payments to be made by the Canadian Borrower, to the Canadian Facility Agent at
its
 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
47

offices in Toronto.  Any amounts received after the time required to be received
hereunder on any date may, in the discretion of the applicable Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  The applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in U.S. Dollars, except that
(i) payments of principal of and interest on any Alternative Currency Loan (and,
if requested by the applicable Lender, payments under Section 2.16 in respect
thereof) shall be made in such Alternative Currency, and payments in respect of
B/As shall be made in Canadian Dollars, in such funds as may then be customary
for the settlement of international transactions in such Alternative Currency
and (ii) fees payable under Section 2.12(b) shall be payable in Canadian
Dollars.
 
(b)  If at any time insufficient funds are received by and available to any
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Swingline Loans or amount owing in respect of any B/A
Drawings resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans, Swingline Loans and amounts owing
in respect of any B/A Drawings and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
Swingline Loans or amounts owing in respect of any B/A Drawing of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Loans,  Swingline Loans and
amounts owing in respect of any B/A Drawing; provided that the provisions of
this paragraph shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Company, any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
48

(d)  Unless the Facility Agent (or, in respect of a payment to be made by the
Canadian Borrower, the Canadian Facility Agent) shall have received notice from
any Borrower prior to the date on which any payment is due to such Agent for the
account of the Lenders hereunder that such Borrower will not make such payment,
such Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, as the case may be, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the Lenders severally agrees to
repay to such Agent forthwith on demand the amount so distributed to such Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to such Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by such Agent
in accordance with banking industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.07(b) or 2.18(d), then the applicable Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by such Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to file any certificate or document reasonably requested by
the Company or designate a different lending office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if such filing, designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) in the judgment of such Lender, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Company agrees to cause one or
more of the Borrowers to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)  If any Lender is a Declining Lender in respect of any Maturity Date
Request, or if any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, or if the
Company is entitled to replace a Lender pursuant to Section 9.02(c), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Facility Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Facility Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and Swingline Loans, accrued
interest thereon, accrued fees and all

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
49

other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any such assignment
resulting from a Lender being a Declining Lender, the assignee shall have agreed
to the Maturity Date Extension Request; provided further that, in the case of
any such right to require assignment by a Lender that becomes a Declining
Lender, such right shall not apply after the Extension Date unless the Maturity
Date Extension Request shall have become effective.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
 
 
ARTICLE III
 
Representations and Warranties
 
The Company represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and  is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required, in
each case except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate (or partnership) and, if
required, stockholder action.  This Agreement and any promissory notes issued
pursuant to Section 2.10(e) have been duly executed and delivered by the Company
and each Borrower (or, in the case of any such promissory note, the applicable
Borrower) and constitute, and the Guarantee Agreement when executed and
delivered by any Loan Party that becomes party thereto will constitute, a legal,
valid and binding obligation of the Company, the applicable Borrower or such
Loan Party, as the case may be, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
50

made and are in full force and effect, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment (other than
pursuant to this Agreement) to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, except, with respect to
clauses (b) and (c), any such violations, defaults and payments which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and except, with respect to clause (d), any such Liens
set forth in Schedule 6.02.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders (i) its consolidated balance
sheet and statements of income, stockholder’s equity and cash flows as of and
for the fiscal year ended December 30, 2006, reported on by KPMG LLP,
independent public accountants, and (ii) its condensed consolidated balance
sheet as of September 8, 2007, its condensed consolidated statements of income
for the quarters ended September 8, 2007 and September 9, 2006, and its
condensed consolidated statements of cash flows for the quarters ended September
8, 2007 and September 9, 2006, certified by its Financial Officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
 
(b)  As of the Effective Date, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole since December 30, 2006.
 
SECTION 3.05.  Properties.  (a)  Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Company and its Subsidiaries on a
consolidated basis, except for minor defects in title and other matters that do
not interfere with their ability to conduct their businesses on a consolidated
basis as currently conducted or to utilize such properties for their intended
purposes on a consolidated basis.
 
(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries on a consolidated
basis, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings (and, to the knowledge of the Company, there are no
investigations) by or before any arbitrator or Governmental Authority pending
against or,

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
51

to the knowledge of the Company, threatened against or affecting the Company or
any of its Subsidiaries (i) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that, other than actions,
suits or proceedings commenced by any Agent or any Lender, involve this
Agreement or the Transactions.
 
(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
52

all such underfunded Plans by an amount which, if it were required to be fully
paid, would reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject (to its knowledge, in the case of those to which
only its Non-Controlled Subsidiaries are subject), and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect; provided that for purposes of this
sentence, any information disclosed in any publicly available filing made by the
Company with the Securities and Exchange Commission pursuant to the rules and
regulations of the Securities and Exchange Commission shall be considered to
have been disclosed to the Lenders.  Except as set forth in Schedule 3.11,
neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Company by any of its authorized representatives to any Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contained, at the time so furnished, any material misstatement of fact or
omitted, at the time so furnished, to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made and the nature and scope of the report, financial statement, certificate or
other information being furnished, not materially misleading; provided that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 3.12.  Initial Guarantors.  As of the Effective Date, there are no
Principal Domestic Subsidiaries other than the Initial Guarantors.
 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The amendment and restatement of the Existing
Credit Agreement as provided herein and the obligations of the Lenders to make
Loans and accept and purchase B/As hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
 
(a)  The Facility Agent (or its counsel) shall have received from each of the
Company, the Borrowers and the Lenders either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Facility Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b)  The Facility Agent (or its counsel) shall have received from each of the
Company, the Borrowers and the Initial Guarantors either (i) a counterpart of
the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
53

Guarantee Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Facility Agent (which may include telecopy transmission of a
signed signature page of the Guarantee Agreement) that such party has signed a
counterpart of the Guarantee Agreement.
 
(c)  The Facility Agent shall have received a favorable written opinion
(addressed to the Facility Agent and the Lenders and dated the Effective Date)
of each of Mayer Brown LLP, Stikeman Elliot, LLP, Kaufhold Ossola & Associés,
and Linklaters, US counsel, Canadian counsel, Luxembourg counsel and UK counsel,
respectively, for the Loan Parties, and R. Scott Toop, Esq., Vice President and
Assistant General Counsel to the Company, substantially in the form of Exhibits
C-1, C-2, C-3, C-4 and C-5 respectively, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request.  Each of the Company and the
Borrowers hereby requests such counsel to deliver such opinion.
 
(d)  The Facility Agent shall have received such documents and certificates as
the Facility Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Loan Parties, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Facility Agent and its counsel.
 
(e)  The Facility Agent shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Company, solely in his capacity as such and not individually, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
 
(f)  The Facility Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, as applicable, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company or any Borrower hereunder.
 
(g)  All outstanding loans, accrued and unpaid interest thereon and accrued an
unpaid fees and other amounts accrued and owing under the Existing Credit
Agreement shall be paid in full (without prejudice to any Borrower’s right to
borrow hereunder in order to finance such payment) and all commitments under the
Existing Credit Agreement (except those that are continuing as Commitments
hereunder) shall have been terminated.
 
(h)  To the extent requested, the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
information required under the Act.
 
The Facility Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
54

foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 5:00 p.m., New York City time, on December 14, 2007 (and, in the event
such conditions are not so satisfied or waived, the Existing Credit Agreement
shall remain in effect without giving effect to any provisions of this
Agreement).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
or accept and purchase B/As on the occasion of any Borrowing or B/A Drawing is
subject to the satisfaction of the following conditions:
 
(a)  The representations and warranties of the Company set forth in this
Agreement shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Borrowing or B/A Drawing except to the
extent that any such representations and warranties expressly relate to an
earlier date in which case any such representations and warranties shall be true
and correct (or, in the case of any such representation or warranty not
qualified as to materiality, true and correct in all material respects) at and
as of such earlier date.
 
(b)  At the time of and immediately after giving effect to such Borrowing or B/A
Drawing, no Default shall have occurred and be continuing.
 
Each Borrowing and each B/A Drawing shall be deemed to constitute a
representation and warranty by the Company and the applicable Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder shall have
been paid in full, the Company covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Facility Agent (with sufficient copies for each Lender):
 
(a)  within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP (identifying in an explanatory paragraph any material
accounting
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
55

changes); provided that delivery of the Company’s form 10-K containing the
information required to be contained therein pursuant to the rules and
regulations of the Securities and Exchange Commission, including the financial
statements described above reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), shall be deemed to satisfy the requirements of this
clause (a);
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that
delivery of the Company’s Form 10-Q, containing the information required to be
contained therein pursuant to the rules and regulations of the Securities and
Exchange Commission, together with the certificate of a Financial Officer as
described above, shall be deemed to satisfy the requirements of this clause (b);
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.09 and 6.10 (including any adjustments
necessary to reflect the existence of any Excluded Subsidiaries) and
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
(d)  concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
56

(f)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the Facility
Agent or any Lender may reasonably request; provided that any request by a
Lender for any information pursuant to this clause (f) shall be made through the
Facility Agent.
 
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (e) of this Section shall be deemed
to have been furnished to the Facility Agent and each Lender on the date that
the Company notifies the Facility Agent that such financial statement, report,
proxy statement or other material is posted on the Securities and Exchange
Commission’s website at www.sec.gov; provided that the Facility Agent will
promptly inform the Lenders of any such notification by the Company; provided
further that the Company will furnish paper copies of such financial statement,
report, proxy statement or material to the Facility Agent or any Lender that
requests, by notice to the Company, that the Company do so, until the Company
receives notice from the Facility Agent or such Lender, as applicable, to cease
delivering such paper copies.
 
SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Facility Agent written notice of any of the following promptly after a Financial
Officer or other executive officer of the Company becomes aware thereof:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
 
(d)  any other development (except any change in general economic conditions)
that results in, or would reasonably be expected to result in, a Material
Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forththe
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries on a consolidated basis;
provided that the foregoing shall

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
57

not prohibit any merger, consolidation, liquidation, dissolution or sale of
assets permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of their business on a consolidated basis in good working order
and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies (or pursuant to
self-insurance arrangements that are consistent with those used by other
companies that are similarly situated), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Facility Agent or any Lender, upon reasonable prior notice, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all during normal business hours; provided that in the case of any
Lender, unless an Event of Default has occurred and is continuing, the Company
shall not be required to permit any such visits by such Lender or its
representatives pursuant to this Section more than once during any calendar year
(and the Lenders will exercise reasonable efforts to coordinate such visits
through the Facility Agent).
 
SECTION 5.07.  Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to o so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08.  Use of Proceeds.  The proceeds of all Loans will be used only for
general corporate purposes, including payment by any Borrower of dividends to
its shareholders.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
58

SECTION 5.09.  Principal Domestic Subsidiaries.  Promptly after any Subsidiary
(including any Subsidiary formed or acquired after the date of execution and
delivery of this Agreement) that is not a Guarantor becomes a Principal Domestic
Subsidiary, the Company will cause such Subsidiary to enter into the Guarantee
Agreement and become a Guarantor as provided in the Guarantee Agreement;
provided that (a) the foregoing shall not apply to any Securitization Subsidiary
and (b) this Section shall not apply after all the Guarantees of Subsidiaries
under the Guarantee Agreement have been released and terminated pursuant to
Section 11 thereof.
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees  payable hereunder have been
paid in full, the Company covenants and agrees with the Lenders that:
 
SECTION 6.01.  Subsidiary Indebtedness.  The Company will not permit the
aggregate principal amount of Indebtedness of its Domestic Subsidiaries
(excluding (a) any Indebtedness of a Domestic Subsidiary owed to the Company or
another Domestic Subsidiary, (b) any Indebtedness of a Guarantor, so long as its
Guarantee under the Guarantee Agreement remains in effect, (c) any Indebtedness
of a Securitization Subsidiary that is included in calculating the
Securitization Amount, (d) any Guarantee by a Domestic Subsidiary of
Indebtedness of a Foreign Subsidiary, if the assets of such Domestic Subsidiary
consist solely of investments in Foreign Subsidiaries and a de minimis amount of
other assets, and (e) Indebtedness existing as of the Effective Date (as defined
in the Existing Company Credit Agreement) and set forth on Schedule 6.01, but
including (except as provided in clause (d) above) any Guarantee by a Domestic
Subsidiary (other than a Guarantor) of Indebtedness of any other Person,
including the Company, a Guarantor or a Foreign Subsidiary) at any time to
exceed US$200,000,000.
 
SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a)  Permitted Encumbrances;
 
(b)  any Lien on any property or asset of the Company or any Domestic Subsidiary
existing on the date of the Existing Company Credit Agreement; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date of the Existing Company Credit Agreement and refinancings,
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; provided further that any such Lien
securing obligations in excess of US$2,000,000 shall not be permitted under this
clause (b) unless such Lien is set forth in Schedule 6.02;
 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
59

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date of the Existing Company Credit
Agreement prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(d)  Liens on fixed or capital assets (including equipment) acquired,
constructed or improved by the Company or any Subsidiary after the date of the
Existing Company Credit Agreement; provided that (i) such security interests
secure Indebtedness incurred to finance the acquisition, construction or
improvement of such fixed or capital assets, (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets  and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary;
 
(e)  Liens securing Capital Lease Obligations arising out of Sale and Lease-Back
Transactions; provided that (i) such Sale and Lease-Back Transaction is
consummated within 90 days after the purchase by the Company or a Subsidiary of
the property or assets which are the subject of such Sale and Lease-Back
Transaction and (ii) such Liens do not at any time encumber any property or
assets other than the property or assets that are the subject of such Sale and
Lease-Back Transaction;
 
(f)  any Lien on any property or asset of any Subsidiary securing obligations in
favor of the Company or any other Subsidiary;
 
(g)  any Lien on any property or asset of any Foreign Subsidiary securing
obligations of any Foreign Subsidiary; and
 
(h)  Permitted Securitization Transactions, Liens arising in connection with any
Permitted Securitization Transaction and other Liens not otherwise permitted by
he foregoing clauses of this Section; provided that the Lien Basket Amount shall
not at any time exceed 15% of the Consolidated Net Tangible Assets of the
Company.
 
SECTION 6.03.  Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and the
Subsidiaries (taken as a whole), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and no Default shall result
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
60

therefrom (i) any Person may merge into the Company in a transaction in which
the Company is the surviving corporation, (ii) any Person may merge with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary (and,
in the case of a merger involving a Borrower the survivor shall be such
Borrower), (iii) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and (iv) this Section shall not be construed to
restrict Permitted Securitization Transactions; provided that for purposes of
this Section 6.03, one or more Refinancing Transactions shall not constitute the
sale, transfer or disposition of all or substantially all of the assets of the
Company and the Subsidiaries.
 
(b)  A substantial majority of the business engaged in by the Company and its
Subsidiaries will continue to be businesses of the type conducted by the Company
and its Subsidiaries on the Effective Date (as defined in the Existing Company
Credit Agreement) and businesses reasonably related thereto; provided that the
foregoing shall not be construed to restrict the conduct of businesses that are
limited to serving the Company and its Subsidiaries and their respective
franchisees and licensees, such as the creation of Subsidiaries to conduct
insurance or inventory purchasing activities for the Company and its
Subsidiaries and their respective franchisees and licensees.
 
SECTION 6.04.  [Intentionally omitted.]
 
SECTION 6.05.  Hedging Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement or commodity price
protection agreement or other commodity price hedging arrangement, other than
Hedging Agreements, commodity price protection agreements and other commodity
price hedging arrangements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.
 
SECTION 6.06.  [Intentionally omitted.]
 
SECTION 6.07.  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its then
Affiliates, except (a) in the ordinary course of business for consideration and
on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties
(including pursuant to joint venture agreements entered into after the Effective
Date with third parties that are not Affiliates), (b) transactions between or
among the Company and its wholly owned Subsidiaries or between or among wholly
owned Subsidiaries, in each case not involving any other Affiliate, (c) the
Company may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its capital stock, (d) the Company and its
Subsidiaries may make Equity Payments in respect of any of their respective
Equity Interests, or pursuant to or in accordance with stock option plans or
employee benefit plans for management or employees of the Company and its
Subsidiaries and (e) the foregoing shall not prevent
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
61

the Company or any Subsidiary from performing its obligations under agreements
existing on the date hereof between the Company or any of its Subsidiaries and
any joint venture of the Company or any of its Subsidiaries in accordance with
the terms of such agreements as in effect on the date of the Existing Company
Credit Agreement or pursuant to amendments or modifications to any such
agreements that are not adverse to the interests of the Lenders.
 
SECTION 6.08.  Issuances of Equity Interests by Principal Domestic
Subsidiaries.  The Company will not permit any Principal Domestic Subsidiary to
issue any additional Equity Interest in such Principal Domestic Subsidiary other
than (a) to the Company, (b) to another Subsidiary in which the Company owns,
directly or indirectly, a percentage interest not less than the percentage
interest owned in the Principal Domestic Subsidiary issuing such Equity
Interest, (c) any such issuance that does not reduce the Company’s direct or
indirect percentage ownership interest in such Principal Domestic Subsidiary and
(d) issuances of Equity Interests after the date of the Existing Company Credit
Agreement which are not otherwise permitted by the foregoing clauses of this
Section, provided that the aggregate consideration received therefor (net of all
consideration paid in connection with all repurchases or redemptions thereof)
does not exceed US$100,000,000 during the period subsequent to the date of the
Existing Company Credit Agreement.
 
SECTION 6.09.  Leverage Ratio.  The Company will not permit the Leverage Ratio
as of any date to exceed 2.75 to 1.0.
 
SECTION 6.10.  Fixed Charge Coverage Ratio.  The Company will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
ending after the Effective Date to be less than 1.40 to 1.00.
 
SECTION 6.11.  Sale and Lease-Back Transactions.  The Company will not, and will
not permit any of its Domestic Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Lease-Back Transaction”), except (a) any Sale
and Lease-Back Transaction consummated within 90 days after the purchase by the
Company or a Domestic Subsidiary of the property or assets (other than assets
acquired pursuant to any Permitted Acquisition) which are the subject of such
Sale and Lease-Back Transaction and (b) other Sale and Lease-Back Transactions;
provided that any Sale and Lease-Back Transaction permitted by clause (b) above
shall be subject to compliance with the limitation set forth in the proviso to
clause (h) of Section 6.02.
 
SECTION 6.12.  Ownership of Borrowers.  The Company will not permit a Borrower
to cease to be a direct or indirect wholly owned subsidiary (other than to the
extent of director’s qualifying shares) of the Company.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
62

 
ARTICLE VII

 

 
Events of Default

 
SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a)  any Borrower shall fail to pay any principal of any Loan or any B/A when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
 
(b)  the Company or any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d)  the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s or any
Borrower’s existence) or 5.08 or in Article VI;
 
(e)  the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Facility Agent
to the Company (which notice will be given at the request of any Lender);
 
(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of property or assets by the Company or a Subsidiary
or (ii) any amount that becomes due under a Hedging Agreement as a result of the
termination thereof, other than a termination by the applicable counterparty
attributable to an event or condition that constitutes or is in the nature of an
event of default in respect of the Company or a Subsidiary;
 
(h)  [Intentionally omitted.];

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
63

(i)  subject to Section 7.02, an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(j)  subject to Section 7.02, the Company or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(k)  subject to Section 7.02, the Company or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(l)  subject to Section 7.02, one or more judgments for the payment of money in
an aggregate amount in excess of US$100,000,000 (excluding amounts believed in
good faith by the Company to be covered by insurance from financially sound
insurance companies) shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
 
(m)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(n)  a Change in Control shall occur; or
 
(o)  any Guarantee by the Company or any Guarantor under the Guarantee Agreement
shall be determined by a court of competent jurisdiction, or shall be asserted
by the Company, a Borrower or a Guarantor, to be unenforceable, or the Company
or any Guarantor shall fail to observe or perform any material covenant,
condition or agreement contained in the Guarantee Agreement; provided that the
foregoing shall not apply with respect to the termination of any or all the
Guarantees (other than the Guarantee of the
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
64

Company) under the Guarantee Agreement pursuant to Section 11 thereof or
Section 9.02(b) hereof;
 
then, and in every such event (other than an event with respect to the Company
or a Borrower described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Facility Agent may, and at
the request of the Required Lenders shall, by notice to the Company, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding, and declare an amount equal to the full
face amount of all outstanding B/As, to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans and
an amount equal to the full face amount of all such outstanding B/As so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Company and the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and the
Borrowers, and (iii) enforce its rights under the Guarantee Agreement on behalf
of the Lenders; and in case of any event with respect to the Company or a
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and the
full face amount of all B/A then outstanding, together with accrued interest
thereon and all fees and other obligations of the Company and the Borrowers
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and the Borrowers.
 
SECTION 7.02.  Exclusion of Immaterial Subsidiaries.  Solely for purposes of
determining whether a Default has occurred under clause (i), (j), (k) or (l) of
Section 7.01, any reference in any such clause to any “Subsidiary” shall be
deemed not to include any Subsidiary (other than a Borrower) affected by any
event or circumstance referred to in any such clause that (a) is not a Principal
Domestic Subsidiary, (b) does not have consolidated assets accounting for more
than 3% of the consolidated assets of the Company and its Subsidiaries, (c) did
not, for the most recent period of four consecutive fiscal quarters, have
consolidated revenues accounting for more than 3% of the consolidated revenues
of the Company and its Subsidiaries and (d) did not, for the most recent period
of four consecutive fiscal quarters, have Consolidated EBITDAR in an amount
exceeding 3% of the Company’s Consolidated EBITDAR for such period; provided
that if it is necessary to exclude more than one Subsidiary from clause (i),
(j), (k) and (l) of Section 7.01 pursuant to this Section in order to avoid a
Default thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the conditions
specified in clauses (b), (c) and (d) above are satisfied.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
65

 
ARTICLE VIII

 

 
The Agents

 
Each of the Lenders hereby irrevocably appoints the Facility Agent as its agent
and authorizes the Facility Agent, and each of the Lenders also hereby
irrevocably appoints the Canadian Facility Agent as its sub-agent and authorizes
the Canadian Facility Agent, to take such actions on its behalf and to exercise
such powers as are delegated to the Facility Agent and Canadian Facility Agent,
respectively, by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto.
 
Any bank serving as an Agent hereunder shall have the same rights and powers in
its respective capacities as a Lender as any other Lender and may exercise the
same as though they were not such Agent, and such banks and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if they were
not an Agent hereunder.
 
Any bank serving as an Agent hereunder shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) such Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) such Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, such Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company, any
Borrower or any of their Subsidiaries that is communicated to or obtained by the
bank serving as such Agent or any of their Affiliates in any capacity.  An Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct.  An Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Company, a
Borrower or a Lender, and such Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
66

An Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  An Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  An Agent may consult
with legal counsel (who may be counsel for the Company or any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
An Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Such Agent
and any such sub-agent, as applicable, may perform any and all their duties and
exercise their rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of (i) the Facility Agent and any such
sub-agent and (ii) the Canadian Facility Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Facility Agent
and Canadian Facility Agent, respectively.
 
Subject to the appointment and acceptance of a successor Facility Agent or
successor Canadian Facility Agent, as the case may be, as provided in this
paragraph, an Agent may resign at any time by notifying the Lenders, the Company
and the other Agent.  Upon any such resignation, the Required Lenders shall have
the right, with the consent of the Company (which consent shall not be
unreasonably withheld, and shall not be required so long as any Event of Default
set forth in clause (i) or (j) of Section 7.01 has occurred and is continuing)
and the other Agent (which consent shall not be unreasonably withheld), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then such retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be (i) a
bank with an office in London, or an Affiliate of any such bank, for the
successor Facility Agent, and (ii) a bank with an office in Toronto, or an
Affiliate of any such bank, for the successor Canadian Facility Agent.  Upon the
acceptance of its appointment as Facility Agent or Canadian Facility Agent
hereunder by a successor, as the case may be, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent and such retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Company or any Borrower to a
successor Agent shall be the same as those payable to its respective predecessor
unless otherwise agreed between the Company and such successor.  After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Agent, its respective
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
67

it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
Each party hereto agrees and acknowledges that the Lead Arrangers do not have
any duties or responsibilities in their capacities as Lead Arrangers hereunder
and shall not have, or become subject to, any liability hereunder in such
capacities.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a)  Subject to paragraph (b) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i) if to the Company, to it at Yum! Brands, Inc., P.O. Box 32070, Louisville,
KY 40232, (or, in the case of overnight packages, 1900 Colonel Sanders Lane,
Louisville, KY 40213-1963), Attention of Mark Hutchens, Assistant Treasurer
(Telecopy No. (502) 874-2410);
 
(ii) if to the Canadian Borrower, to Yum! Restaurants International (Canada)
L.P., c/o Stikeman Elliott LLP, 5300 Commerce Court West, 199 Bay Street,
Toronto, Ontario M5L 1B9, Canada, Attention of Grace Walker (Telecopy No. (416)
847-0866);
 
(iii) if to the UK Borrower, to Yum! Restaurant Holdings, 32 Goldsworth Road,
Woking, Surrey GU21 6JT, England, Attention of Steve Jackson (Telecopy No.
+44-1483-717107)
 
(iv) if to the Luxembourg Borrower, to it at Yum! Restaurants International,
S.à.r.l., LLC c/o CT Corporation System, Kentucky Home Life Building,
Louisville, KY  40202, (or, in the case of overnight packages, 1900 Colonel
Sanders Lane, Louisville, KY 40213-1963), Attention of Alan J. Kohn (Telecopy
No. (502) 874-2190);
 
(v) if to the Facility Agent, to Citibank International plc, 4 Harbour Exchange,
2nd Floor, London E14 9GE, Attention of Bianca Els (Telecopy No. 44 208 636
3824);
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
68

(vi) if to the Canadian Facility Agent, to Citigroup Global Markets, Inc.,
Global Loan Specialist, 2 Penn’s Way, 1st Floor, New Castle, DE 19720, Attention
of Ralph Townley (Telecopy No. (212) 994-0961); or
 
(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Facility Agent and the Company; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the applicable Agent,
the Company and the applicable Lenders.  The Facility Agent, the Canadian
Facility Agent, any Borrower or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the Facility
Agent, the Canadian Facility Agent or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the acceptance of a B/A shall not be construed as a waiver of any Default,
regardless of whether any Agent or any Lender may have had notice or knowledge
of such Default at the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Borrowers and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Facility Agent and the Loan Party or Loan Parties that are parties thereto,
in each case with the consent of the Required Lenders; provided that no such
agreement shall (i) increase  the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or any
amount payable in respect of B/As or reduce the rate
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
69

of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan (or the date of any payment required
pursuant to Section 2.11(b)) or B/A or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release the Company from its
guarantee under the Guarantee Agreement or limit its obligations thereunder,
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of any Agent hereunder without the prior written consent of
such Agent.
 
(c)  If, in connection with any proposed waiver, amendment or modification of
this Agreement or any other Loan Document or any provision hereof or thereof,
the consent of one or more of the Lenders whose consent is required is not
obtained, then the Company shall have the right to replace each such
non-consenting Lender with one or more assignees pursuant to Section 2.19(b);
provided that at the time of such replacement, each such assignee consents to
the proposed waiver, amendment or modification.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Facility Agent, the
Canadian Facility Agent, the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Agents and the Lead Arrangers, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
either Agent or any Lender, including the fees, charges and disbursements of any
counsel for either Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made and the B/As
accepted and purchased hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or B/As.
 
(b)  The Company shall indemnify each Agent, each Lead Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
70

delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or B/A or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee (it being understood that, for purposes of this
clause, each of a Lead Arranger, an Agent or a Lender, on the one hand, and
their respective officers, directors, employees, agents and controlling persons,
on the other hand, shall be considered to be a single party seeking
indemnification) or (ii) with respect to any amounts paid pursuant to any
settlement made by such Indemnitee without the consent of the Company, which
consent shall not be unreasonably withheld.
 
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to an Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be (i) was incurred by or asserted against such Agent in its capacity as
such.  Any payment by a Lender hereunder shall not relieve the Company of its
liability in respect thereof.
 
(d)  To the extent permitted by applicable law, each of the Company and the
Borrowers shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or B/A or the use of the
proceeds thereof.
 
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender or, in
the case of a Borrower, each relevant Lender (and any attempted assignment or
transfer by the Company or any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
71

Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each Agent and each Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)  the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) with respect to a Lender or, if an Event of Default has occurred
and is continuing, any other assignee; and
 
(B)  the Facility Agent; provided that no consent of the Facility Agent shall be
required for an assignment to an assignee that is (i) a Lender immediately prior
to giving effect to such assignment, (ii) an Affiliate of any such Lender or
(iii) an Approved Fund with respect to such Lender.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Facility Agent) shall not be less
than US$5,000,000 unless each of the Company and the Facility Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)  the parties to each assignment shall execute and deliver to the Facility
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;
 
(D)  the assignee, if it shall not be a Lender, shall deliver to the Facility
Agent an Administrative Questionnaire;
 
(E)  in the case of an assignment by a Lender to a CLO (as defined below)
administered or managed by such Lender or by an Affiliate of such Lender, the
assigning Lender may retain the sole right to approve any amendment,

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
72

modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO; and
 
(F)  if the assignee is not a Canadian Resident, such assignee shall have a
branch or Affiliate that is a Canadian Resident.
 
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
 
“Approved Fund” means, with respect to any Lender, (a) a CLO administered or
managed by such Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)  The Facility Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, principal amount of the Loans owing to, and
amounts in respect of B/As owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”), and shall give prompt written notice to the
Company of each Assignment and Assumption so accepted and recorded.  The entries
in the Register shall be conclusive, and the Company, the Borrowers, the Agents
and the Lenders may treat

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
73

each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Borrowers, and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the applicable Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
(c)  (i)  Any Lender may, without the consent of the Company, any Agent or any
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Company, the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each of the Company
and the Borrowers agrees that each Participant shall be entitled to the benefits
of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.  Each Lender that sells a participating interest in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it) to a Participant shall, as
agent of the applicable Borrower solely for the purpose of this Section 9.04(c),
record in book entries maintained by such Lender the name and the amount of the
participating interest of each Participant entitled to receive payments in
respect of such participating interests.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
74

participation to such Participant is made with the prior written consent of the
Company.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company and the Borrowers, to comply with Section 2.17(e) as
though it were a Lender.
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans or acceptance of any
B/A, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and B/A, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the
Guarantee Agreement and any separate letter agreements with respect to fees
payable to the Facility Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Facility Agent and when the
Facility Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
75

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
or any Borrower against any of and all the obligations of the Company or such
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement, but only to the extent such obligations are then due and
payable.  The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each of the Company and the Borrowers hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or any Borrower or its properties in the courts of any
jurisdiction.
 
(c)  Each of the Company and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
76
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each Borrower hereby
irrevocably designates, appoints and empowers CT Corporation System, with
offices on the date hereof at 111 Eighth Avenue, 13th Floor, New York, New York
10011, as its designee, appointee and agent to receive and accept for an on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any action or proceeding
described in paragraph (b) above.  If for any reason such designee, appointee
and agent shall cease to act as such, each Borrower agrees to designate a new
designee, appointee and agent in New York City on the terms and for the purposes
of this provision reasonably satisfactory to the Agents.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Facility Agent and Canadian
Facility Agent and each of the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent  required by applicable laws or regulations or by any subpoena or
similar legal process (subject to the last sentence of this paragraph), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
77

obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Company
and its obligations, (g) with the consent of the Company or any Borrower, (h) to
any party to the Existing Company Credit Agreement, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than the Company or any Borrower.  For
the purposes of this Section, “Information” means all information received from
the Company or any Borrower relating to the Company or its business, other than
any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  If any Lender receives any subpoena or similar legal
process referred to in clause (c) above, such Lender will endeavor, to the
extent practicable, to notify the Company and afford the Company an opportunity
to challenge the same before disclosing any confidential Information pursuant
thereto.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Facility Agent or Canadian
Facility Agent could purchase the Specified Currency with such other currency at
the Facility Agent’s London office or the Canadian Facility Agent’s Toronto
office, respectively, on the Business Day preceding that on which final judgment
is given.  The obligations of each Borrower in respect of any sum due to any
Lender or any Agent hereunder shall, notwithstanding any judgment in a currency
other than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or such Agent (as the case may be)
of any sum adjudged to be so due in such other currency such Lender or such
Agent (as the

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
78

case may be) may in accordance with normal banking procedures purchase the
Specified Currency with such other currency; if the amount of the Specified
Currency so purchased is less than the sum originally due to such Lender or such
Agent, as the case may be, in the Specified Currency, the applicable Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
such Agent, as the case may be, against such loss.
 
SECTION 9.15.  USA Patriot Act.  Each Lender hereby notifies the Company and the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), (the “Act”), it is required
to obtain, verify and record information that identifies the Company and each
Borrower, which information includes the name and address of the Company and
each Borrower and other information that will allow such Lender to identify the
Company and each Borrower in accordance with the Act.
 
SECTION 9.16.  Existing Credit Agreement; Effectiveness of Amendment and
Restatement.  Until this Agreement becomes effective in accordance with the
terms of Section 4.01, the Existing Credit Agreement shall remain in full force
and effect and shall not be affected hereby.  After the Effective Date, the
provisions of the Existing Credit Agreement shall be superseded by the
provisions hereof.  The parties hereto agree to waive any notices required under
Section 2.09(c), 2.11(b) or 2.11(c) of the Existing Credit Agreement in
connection with the effectiveness of this Agreement.

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
79

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
YUM! BRANDS, INC.,
 
   
by
 
   
Name:  R. Scott Toop
   
Title:    Vice President, Associate
General Counsel and
Assistant Secretary
 
       
YUM! RESTAURANT HOLDINGS,
 
   
by
 
   
Name:  Timothy J. Ashby
   
Title:     Director
 
       
YUM! RESTAURANTS INTERNATIONAL S.À.R.L., LLC (U.S. BRANCH),
 
   
by
 
   
Name: Alan J. Kohn
   
Title:Branch Manager
 
       
YUM! RESTAURANTS
INTERNATIONAL (CANADA) LP,
by its general partner YUM! BRANDS CANADA MANAGEMENT HOLDING INC.,
 
   
by
 
   
Name:  Sabina Rizvi
   
Title:    Chief Financial Officer

 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
80




 
CITIBANK INTERNATIONAL PLC,
individually and as Facility Agent,
 
   
by
 
   
Name:
   
Title:
 
       
CITIBANK N.A., CANADIAN BRANCH,
individually and as Canadian Facility Agent,
 
   
by
 
   
Name:
   
Title:
 
       
JPMORGAN CHASE BANK, N.A.
 
   
by
 
   
Name:
   
Title:
 

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
81

 

   LENDERS UNDER THE CREDIT AGREEMENT        SIGNATURE PAGE TO AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF _____________ ___, 2007, AMONG YUM!
BRANDS, INC., YUM! RESTAURANTS HOLDINGS, YUM! RESTAURANTS INTERNATIONAL
S.à.R.L., LLC (U.S. BRANCH), YUM! RESTAURANTS INTERNATIONAL (CANADA) LP, THE
LENDERS PARTY THERETO, CITIBANK INTERNATIONAL PLC, AS FACILITY AGENT AND
CITIBANK, N.A., AS CANADIAN FACILITY AGENT.

 

 
Name of Institution:
 
 
 
   
 
 
by
 
   
Name:
   
Title:
 
         
by
 
   
Name:
   
Title:
 

 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
82



 
SCHEDULE A
 
TO
 
CREDIT AGREEMENT
 
INITIAL GUARANTORS
 
Subsidiary (Jurisdiction of Incorporation)


A&W Restaurants, Inc. (Michigan)
Kentucky Fried Chicken Corporate Holdings Ltd. (Delaware)
Kentucky Fried Chicken International Holdings, Inc. (Delaware)
KFC Corporation (Delaware)
KFC Holding Co. (Delaware)
KFC U.S. Properties, Inc. (Delaware)
LJS Restaurants, Inc. (Delaware)
Long John Silver’s, Inc. (Delaware)
Pizza Hut, Inc. (California)
Pizza Hut International, LLC (Delaware)
Pizza Hut of America, Inc. (Delaware)
Taco Bell Corp. (California)
Taco Bell of America, Inc. (Delaware)
YGR America, Inc. (Delaware)
Yorkshire Global Restaurants, Inc. (Maryland)
YUM Restaurant Services Group, Inc. (Delaware)
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
To Credit Agreement

COMMITMENTS
 


Lenders
Commitments
JPMorgan Chase Bank, N.A.
US$90,000,000
Citibank, N.A.
US$90,000,000
HSBC Bank USA, N.A.
US$50,000,000
Cooperative Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank Nederland”
 
US$50,000,000
The Bank of Nova Scotia
US$35,000,000
Wachovia Bank, National Association
US$35,000,000
Total
US$350,000,000.00



 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.13
To Credit Agreement

CALCULATION OF THE MANDATORY COST
 
1.
General

 
(a)
The Mandatory Cost is to compensate a Lender for the cost of compliance with:

 
 
(i)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces any of its functions);
or

 
 
(ii)
the requirements of the European Central Bank.

 
(b)
The Mandatory Cost is expressed as a percentage rate per annum.

 
(c)
The “Mandatory Cost” is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Facility Agent in accordance with this Schedule 2.13
on the first day of an Interest Period (or as soon as possible thereafter).

 
(d)
The Facility Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 
(e)
Any determination by the Facility Agent pursuant to this Schedule 2.13 will be,
in the absence of manifest error, conclusive and binding on all the Parties.

 
2.
For a Lender lending from a Facility Office in the U.K.

 
(a)
The relevant rate for a Lender lending from a Facility Office in the U.K. is
calculated in accordance with the following formula:

 
E x 0.01
  per cent. per annum
300


where on the day of application of the formula, E is calculated by the Facility
Agent as being the average of the rates of charge under the Fees Rules supplied
by the Reference Banks to the Facility Agent under paragraph (d) below and
expressed in pounds per £1 million.
 
(b)
For the purposes of this paragraph 2:

 
(i)   
 “Facility Office” means, for the purposes of this Schedule 2.13, the office or
offices notified by a Lender to the Facility Agent in writing on or before the
date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement;

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.13
To Credit Agreement

 (ii)   
 “Fees Rules” means the then current rules on periodic fees in the FSA
Supervision Manual or any other law or regulation as may then be in force for
the payment of fees for the acceptance of deposits;

 
  (iii)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but applying any applicable discount rate);

 
 (iv)  “FSA” means the Financial Services Authority;
 
  (v)   
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;

 
  (vi)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
(c) 
Each rate calculated in accordance with the formula is, if necessary, rounded to
four decimal places.

 
(d)  
If requested by the Facility Agent, each Reference Bank must, as soon as
practicable after publication by the FSA, supply to the Facility Agent the rate
of charge payable by that Reference Bank to the FSA under the Fees Rules for
that financial year of the FSA (calculated by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1 million of the Tariff Base of that
Reference Bank.

 
(e)
Each Lender must supply to the Facility Agent the information required by it to
make a calculation of the rate for that Lender.  In particular, each Lender must
supply the following information on or prior to the date on which it becomes a
Lender:

 
  (i)    
the jurisdiction of its Facility Office; and

 
(ii)
any other information that the Facility Agent reasonably requires for that
purpose.

 
Each Lender must promptly notify the Facility Agent of any change to the
information supplied to it under this paragraph.
 
(f)
The rates of charge of each Reference Bank for the purpose of E above are
determined by the Facility Agent based upon the information supplied to it under
paragraphs (d) and (e) above.

 
(g)
The Facility Agent has no liability to any Party if its calculation over or
under compensates any Lender.  The Facility Agent is entitled to assume that the
information provided by any Lender or Reference Bank under this Schedule is true
and correct in all respects.

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.13
To Credit Agreement
 
3.
For a Lender lending from a Facility Office in a Participating Member State

 
(a)
The relevant rate for a Lender lending from a Facility Office in a Participating
Member State is the percentage rate per annum notified by that Lender to the
Facility Agent.  This percentage rate per annum must be certified by that Lender
in its notice to the Facility Agent as its reasonable determination of the cost
(expressed as a percentage of that Lender’s share in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Facility Office.

 
(b)
If a Lender fails to specify a rate under paragraph (a) above, the Facility
Agent will assume that the Lender has not incurred any such cost.

 
4.
Changes

 
(a)
The Facility Agent may, after consultation with the Company and the Lenders,
determine and notify all the Parties of any amendment to this Schedule 2.13
which is required in order to comply with:

 
(i)
any change in law or regulation; or

 
 (ii)    
any requirement imposed by the Bank of England, the Financial Services Authority
or the European Central Bank (or, in any case, any successor authority).

 
(b)
If the Facility Agent, after consultation with the Company, determines that the
Mandatory Cost for a Lender lending from a Facility Office in the U.K. can be
calculated by reference to a screen, the Facility Agent may notify all the
Parties of any amendment to this Agreement which is required to reflect this.

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.17
To Credit Agreement

 
PTR SCHEME

 
 
(a) Each Treaty Lender:

 
(i) irrevocably appoints the Facility Agent to act as syndicate manager under,
and authorizes the Facility Agent to operate, and take any action necessary or
desirable under, the PTR Scheme in connection with the Loans made to the UK
Borrower;
 
(ii) shall co-operate with the Facility Agent in completing any procedural
formalities necessary under the PTR Scheme, and shall promptly supply to the
Facility Agent such information as the Facility Agent may request in connection
with the operation of the PTR Scheme;
 
(iii) without limiting the liability of the UK Borrower or the Company under
this Agreement, shall, within 5 Business Days of demand, indemnify the Facility
Agent for any liability or loss incurred by the Facility Agent as a result of
the Facility Agent acting as syndicate manager under the PTR Scheme in
connection with the Treaty Lender’s participation in any UK Revolving Loan or UK
Swingline Loan; and
 
(iv) shall, within 5 Business Days of demand, indemnify each of the UK Borrower
and the Company for any Tax which the UK Borrower or the Company, as applicable,
becomes liable to pay in respect of any payments made to such Treaty Lender
arising as a result of any provisional authority issued in respect of such
Treaty Lender by the UK HM Revenue & Customs (“HMRC”) under the PTR Scheme being
withdrawn, except and only to the extent that such Treaty Lender would, if a
deduction had been required in respect of such payments, have been entitled to
receive additional amounts under Section 2.17.

 
 
(b) Each of the UK Borrower and the Company acknowledges that it is fully aware
of its contingent obligations under the PTR Scheme and shall:

 
(i) promptly supply to the Facility Agent such information as the Facility Agent
may reasonably request in connection with the operation of the PTR Scheme; and
 
 
(ii) act in accordance with any provisional notice issued by HMRC under the PTR
Scheme.

 
 
(c) The Facility Agent agrees to provide, as soon as reasonably practicable, a
copy of any provisional authority issued to it under the PTR Scheme in
connection with any UK Revolving Loan or UK Swingline Loan to the UK Borrower
specified in such provisional authority.

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.17
To Credit Agreement

 
(d) Each of the Company, the UK Borrower and each Lender that is a Foreign
Lender with respect to the UK Borrower acknowledge that the Facility Agent:

 
 
(i) is entitled to rely completely upon information provided to it in connection
with paragraphs (a) or (b) above;

 
 
(ii) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
the UK Borrower or the Company providing such information;

 
 
(iii) shall have no liability to any person for the accuracy of any information
it submits in connection with paragraph (a)(i) above; and

 
 
(e) For the avoidance of doubt, nothing in this Schedule 2.17 shall cause the
Facility Agent to be liable for (a) any act taken by it (or omission); or (b)
any costs, loss or liability suffered by a Treaty Lender, in acting as syndicate
manager for the Treaty Lenders under the PTR Scheme.

 
In this Schedule, the following terms are defined as follows:
 
“PTR Scheme” means the Provisional Treaty Relief scheme as described in Inland
Revenue Guidelines dated January 2003 and administered by the HMRC’s Centre for
Non-Residents.
 
“Treaty Lender” means a Lender which (i) is treated as a resident of a Treaty
State for the purposes of the Treaty and (ii) does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in Loans made to the UK Borrower is effectively connected.
 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.06
To Credit Agreement

DISCLOSED MATTERS






1.
The matters described in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 30, 2006 under the captions “Item 3 – Legal Proceedings” and
in “Note 22 – Guarantees, Commitments and Contingencies” in the Notes to
Consolidated Financial Statements under “Item 8 – Financial Statements and
Supplementary Data.”



1.
The matters described in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended September 8, 2007 under the captions “Part II – Item 1 –
Legal Proceedings” and “Note 11 – Guarantees, Commitments and Contingencies” in
the Notes to Condensed Consolidated Financial Statements under “Part I – Item 1
– Financial Statements.”

 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.11
To Credit Agreement

DISCLOSURE


None.
 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01
To Credit Agreement

EXISTING INDEBTEDNESS




1.
Indebtedness of Domestic Subsidiaries (relates to Capital Lease Obligations) as
of November 3, 2007: US$ 98,175,000.



2.
Aircraft lease obligation of KFC U.S. Properties, Inc. (lessee) to Caremark
Aviation, LLC (sublessor)*.







* As of the Effective Date, the nature of the lease and accounting treatment for
this obligation (i.e., whether it is an operating lease or a Capital Lease
Obligation) is still being determined.  The aircraft lease obligation is
expected to be no greater than US$60,000,000.
 

[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.02
To Credit Agreement

EXISTING LIENS


 
1.
Liens created and existing pursuant to the sale-leaseback agreements, Master
Lease Agreements and related agreements entered into by certain subsidiaries of
the Company and evidencing the following sale-leaseback transactions:





 
 
Original Transaction
Date
 
 
 
Lessor
 
 
Lessee
April 30, 2003
GE Capital Franchise Finance Corporation,
successor in interest to FFCA Acquistion Corporation
KFC U.S. Properties, Inc.
April 30, 2003
Amended August 15, 2003
 
LoJon Property II LLC
KFC U.S. Properties, Inc.





 
[[NYCORP:3031108v4:4452W:11/27/07--08:05 p]]
 
 

--------------------------------------------------------------------------------

